 



 

  

LOAN AGREEMENT

 

between

 

COP - WESTERN AVE., LLC
as Borrower

 

and

 

GENERAL ELECTRIC CAPITAL CORPORATION
as Lender

 

September 7, 2012

 



 

 



 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE 1 CERTAIN DEFINITIONS 1 Section 1.1 Certain Definitions 1
      ARTICLE 2 LOAN TERMS 10 Section 2.1 The Loan 10 Section 2.2 Interest Rate;
Late Charge 10 Section 2.3 Terms of Payment 11 Section 2.4 Security 14 Section
2.5 Interest Rate Cap Agreement 15       ARTICLE 3 INSURANCE, CONDEMNATION, AND
IMPOUNDS 15 Section 3.1 Insurance 15 Section 3.2 Use and Application of Loss
Proceeds 17 Section 3.3 Condemnation Awards 18 Section 3.4 Impounds 19      
ARTICLE 4 REPRESENTATIONS AND WARRANTIES 19 Section 4.1 Organization and Power
19 Section 4.2 Validity of Loan Documents 19 Section 4.3 Liabilities;
Litigation; Other Secured Transactions 20 Section 4.4 Taxes and Assessments 20
Section 4.5 Other Agreements; Defaults 20 Section 4.6 Compliance with Law;
Project Condition. 20 Section 4.7 Location of Borrower 21 Section 4.8 ERISA. 21
Section 4.9 Margin Stock 21 Section 4.10 Tax Filings 21 Section 4.11 Solvency 22
Section 4.12 Full and Accurate Disclosure 22 Section 4.13 Single Purpose Entity
22 Section 4.14 Management Agreement 22 Section 4.15 No Conflicts 23 Section
4.16 Title 23 Section 4.17 Use of Project 23 Section 4.18 Flood Zone 23 Section
4.19 Insurance 23 Section 4.20 Filing and Recording Taxes 24 Section 4.21
Investment Company Act 24       ARTICLE 5 ENVIRONMENTAL MATTERS 24 Section 5.1
Representations and Warranties on Environmental Matters 24 Section 5.2 Covenants
on Environmental Matters 25 Section 5.3 Allocation of Risks and Indemnity 26

 

-i-

 

 

Section 5.4 Lender's Right to Protect Collateral 27 Section 5.5 No Waiver 27    
  ARTICLE 6 LEASING MATTERS 27 Section 6.1 Representations and Warranties on
Leases 27 Section 6.2 Standard Lease Form; Approval Rights 28 Section 6.3
Covenants 28 Section 6.4 Tenant Estoppels 28       ARTICLE 7 FINANCIAL REPORTING
28 Section 7.1 Financial Statements. 28 Section 7.2 Accounting Principles 29
Section 7.3 Other Information 29 Section 7.4 Annual Budget 29 Section 7.5 Audits
30       ARTICLE 8 COVENANTS 30 Section 8.1 Due on Sale and Encumbrance;
Transfers of Interests 30 Section 8.2 Taxes; Charges 31 Section 8.3 Control;
Management 32 Section 8.4 Operation; Maintenance; Inspection 32 Section 8.5
Taxes on Security 32 Section 8.6 Legal Existence; Name, Etc. 33 Section 8.7
Affiliate Transactions 33 Section 8.8 Limitation on Other Debt 33 Section 8.9
Mechanics Liens and Stop Payment Notices 33 Section 8.10 Further Assurances 34
Section 8.11 Estoppel Certificates 34 Section 8.12 Notice of Certain Events 34
Section 8.13 Indemnification 34 Section 8.14 Application of Operating Revenues
35 Section 8.15 Representations and Warranties 35 Section 8.16 Post-Closing
Matters 35       ARTICLE 9 ANTI-MONEY LAUNDERING AND INTERNATIONAL TRADE
CONTROLS 36 Section 9.1 Compliance with International Trade Control Laws and
OFAC Regulations 36 Section 9.2 Borrower's Funds 36       ARTICLE 10 EVENTS OF
DEFAULT 37 Section 10.1 Payments 37 Section 10.2 Insurance 37 Section 10.3
Transfer 37 Section 10.4 Covenants 37 Section 10.5 Representations and
Warranties 38 Section 10.6 Other Encumbrances 38

 

-ii-

 

 

Section 10.7 Involuntary Bankruptcy or Other Proceeding 38 Section 10.8
Voluntary Petitions, Etc. 38 Section 10.9 Guarantor's Tangible Net Worth and
Liquidity 38       ARTICLE 11 REMEDIES 38 Section 11.1 Remedies - Insolvency
Events 38 Section 11.2 Remedies - Other Events 39 Section 11.3 Lender's Right to
Perform the Obligations 39       ARTICLE 12 MISCELLANEOUS 39 Section 12.1
Notices 39 Section 12.2 Amendments, Waivers, References. 42 Section 12.3
Limitation on Interest 42 Section 12.4 Invalid Provisions 43 Section 12.5
Reimbursement of Expenses 43 Section 12.6 Approvals; Third Parties; Conditions
43 Section 12.7 Lender Not in Control; No Partnership 44 Section 12.8 Time of
the Essence 45 Section 12.9 Successors and Assigns; Secondary Market
Transactions 45 Section 12.10 Renewal, Extension or Rearrangement 46 Section
12.11 Waivers 46 Section 12.12 Cumulative Rights 47 Section 12.13 Singular and
Plural 47 Section 12.14 Phrases 47 Section 12.15 Exhibits and Schedules 47
Section 12.16 Titles of Articles, Sections and Subsections 47 Section 12.17
Promotional Material 47 Section 12.18 Survival 47 Section 12.19 WAIVER OF JURY
TRIAL 48 Section 12.20 Punitive or Consequential Damages; Waiver 48 Section
12.21 Governing Law 48 Section 12.22 Entire Agreement 48 Section 12.23
Counterparts 48 Section 12.24 Brokers 48 Section 12.25 Claims Against Lender 49
      ARTICLE 13 LIMITATIONS ON LIABILITY 49 Section 13.1 Limitation on
Liability 49 Section 13.2 Limitation on Liability of Lender's Officers,
Employees, Etc. 51

 

-iii-

 

 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBIT A – LEGAL DESCRIPTION OF PROJECT EXHIBIT B – BUDGET SCHEDULE 2.1 –
ADVANCE CONDITIONS SCHEDULE 2.3(4) – LIBOR BREAKAGE AMOUNT DEFINITION SCHEDULE
2.4(1) – CAPITAL REPLACEMENTS RESERVE SCHEDULE 4.1 – ORGANIZATIONAL MATTERS

 

-iv-

 

 

LIST OF DEFINED TERMS

 

Affiliate 1 Agreement 1 Anti-Money Laundering Laws 1 Assignment of Rents and
Leases 1 Bank Secrecy Act 2 Bankruptcy Party 38 Borrower 1 Borrower Party 2
Budget 2 Business Day 2 Cap Agreement 14 Cash Liquidity Balances 2 Cash on Cash
Return 2 Closing Date 2 Collateral 2 Compliance Certificate 2 Contract Rate 10
Cornerstone REIT 2 Counterparty 15 Debt 3 Debt Service 3 Debt Service Coverage 3
Default Rate 3 Environmental Laws 3 ERISA 21 Eurodollar Business Day 1 Event of
Default 3 Exit Fee 14 Financial Institution 4 Guarantors 4 Guaranty 4 Hazardous
Materials 4 Interest Holder 31 Interest Period 4 Lender 1 Lender Investment
Claims 45 Libor Floor Rate 4 Libor Rate 4 Lien 4 Loan 5 Loan Documents 5 Loan
Year 5 Loss Proceeds 5 LTV Ratio 5

 

-v-

 

 

Management Agreement 5 Manager 5 Maturity Date 6 Mortgage 6 Net Cash Flow 6 Note
6 OFAC 6 Operating Expenses 6 Operating Revenues 7 Origination Fee 14 Patriot
Act 7 Permitted Encumbrances 7 Person 7 Potential Default 7 Project 7
Restoration Threshold 7 Secondary Market Transaction 7 Single Purpose Entity 7
Site Assessment 8 Specially Designated National and Blocked Persons 8 Spread
Maintenance Amount 8 Standard Adjustments 8 Subordination of Property Management
Agreement 9 Tangible Net Worth 9 Tax and Insurance Escrow Reserve 9 Test Period
9 Transfer 30 U.S. Person 10 UCC 9 Underwritten NOI 10 Underwritten Operating
Expenses 10 Underwritten Operating Revenues 10

 

-vi-

 

 



LOAN AGREEMENT

 

This Loan Agreement (this "Agreement") is entered into as of September 7, 2012
between GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation ("Lender"),
and COP - WESTERN AVE., LLC, a California limited liability company
("Borrower").

 

ARTICLE 1

 

CERTAIN DEFINITIONS

 

Section 1.1           Certain Definitions. As used herein, the following terms
have the meanings indicated:

 

"Affiliate" means, as to any Person, (a) any corporation in which such Person or
any partner, shareholder, director, officer, member, or manager of such Person,
at any level, directly or indirectly owns or controls more than ten percent
(10%) of the beneficial interest, (b) any partnership, joint venture or limited
liability company in which such Person or any partner, shareholder, director,
officer, member, or manager of such Person, at any level, is a partner, joint
venturer or member, (c) any trust in which such Person or any partner,
shareholder, director, officer, member or manager of such Person, at any level,
or any individual related by birth, adoption or marriage to such Person, is a
trustee or beneficiary, (d) any entity of any type which is directly or
indirectly owned or controlled by (or is under common control with) such Person
or any partner, shareholder, director, officer, member or manager of such
Person, at any level, (e) any partner, shareholder, director, officer, member,
manager or employee of such Person, or (f) any individual related by birth,
adoption or marriage to any partner, shareholder, director, officer, member,
manager, or employee of such Person. Each Borrower Party shall be deemed to be
an Affiliate of Borrower.

 

"Agreement" means this Loan Agreement.

 

"Anti-Money Laundering Laws" means those laws, regulations and sanctions, state
and federal, criminal and civil, that (a) limit the use of and/or seek the
forfeiture of proceeds from illegal transactions; (b) limit commercial
transactions with designated countries or individuals believed to be terrorists,
narcotics dealers or otherwise engaged in activities contrary to the interests
of the United States; (c) require identification and documentation of the
parties with whom a Financial Institution conducts business; or (d) are designed
to disrupt the flow of funds to terrorist organizations. Such laws, regulations
and sanctions shall be deemed to include the Patriot Act, the Bank Secrecy Act,
the Trading with the Enemy Act, 50 U.S.C. App. Section 1 et seq., the
International Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq., and
the sanction regulations promulgated pursuant thereto by the OFAC, as well as
laws relating to prevention and detection of money laundering in 18 U.S.C.
Sections 1956 and 1957.

 

"Assignment of Rents and Leases" means the Assignment of Rents and Leases,
executed by Borrower for the benefit of Lender, and pertaining to leases of
space in the Project.

 

-1-

 

 

"Bank Secrecy Act" means the Bank Secrecy Act, 31 U.S.C. Sections 5311 et seq.

 

"Borrower Party" means any Guarantor and any general partner or managing member
in Borrower, at any level.

 

"Budget" means the budget attached as Exhibit B showing total costs relating to
the subject transaction, use of the initial advance of the Loan, and amounts
allocated for future advances (if any).

 

"Business Day" means a day other than a Saturday, a Sunday, or a legal holiday
on which national banks located in the State of New York are not open for
general banking business.

 

"Cash Liquidity Balances" means Lien-free (a) cash balances maintained in the
conventional forms of demand deposits and money market account deposits,
(b) monies held in cash reserves and other cash equivalents reasonably
acceptable to Lender, (c) readily marketable direct full faith and credit
obligations of the United States of America or obligations unconditionally
guaranteed by the full faith and credit of the United States of America, in each
case due within one year, (d) certificates of deposit issued by any bank with
combined capital, surplus and undivided profits of at least $500,000,000 (as of
the date such certificate of deposit is acquired), doing business in and
incorporated under the laws of the United States of America or any State
thereof, and whose deposits are insured through the Federal Deposit Insurance
Corporation, in each case due within one year, and (e) without duplication,
unfunded, unpledged and unencumbered capital commitments that are available to
be called by Guarantor, without restriction, in Guarantor's sole discretion.
Notwithstanding the foregoing, Cash Liquidity Balances shall not include any
reserves maintained by Borrower with respect to the Project and shall not
include any funds held in reserves or impounds maintained by Lender.

 

"Cash on Cash Return" means, as of any date, the ratio, expressed as a
percentage, of (a) Underwritten NOI to (b) the outstanding principal balance of
the Loans.

 

"Closing Date" means the date on which Lender makes the initial advance of Loan
proceeds.

 

"Collateral" means the Project and all other "Mortgaged Property" described in
the Mortgage, and any other property that at any time secures the Loan or any
portion thereof.

 

"Compliance Certificate" means a certificate executed by Guarantor's chief
financial officer, in scope and detail reasonably satisfactory to Lender,
certifying to Lender Guarantor's then-current Tangible Net Worth and Cash
Liquidity Balances.

 

"Contract Rate" has the meaning assigned in Article 2.

 

"Cornerstone REIT" means Cornerstone Core Properties REIT, Inc., a Maryland
corporation.

 

-2-

 

 

"Counterparty" has the meaning assigned in Section 2.5.

 

"Debt" means, for any Person, without duplication: (a) all indebtedness of such
Person for borrowed money, for amounts drawn under a letter of credit, or for
the deferred purchase price of property for which such Person or any of its
assets is liable or subject, (b) all unfunded amounts under a loan agreement,
letter of credit, or other credit facility for which such Person or any of its
assets would be liable or subject, if such amounts were advanced under the
credit facility, (c) all amounts required to be paid by such Person as a
guaranteed payment to partners, members (or other equity holders) or a preferred
or special dividend, including any mandatory redemption of shares or interests,
(d) all indebtedness guaranteed by such Person, directly or indirectly, (e) all
obligations under leases that constitute capital leases for which such Person or
any of its assets is liable or subject, and (f) all obligations of such Person
under interest rate swaps, caps, floors, collars and other interest hedge
agreements, in each case whether such Person or any of its assets is liable or
subject, contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which obligations such Person otherwise assures a creditor against
loss.

 

"Debt Service" means the aggregate interest, fixed principal, and other payments
due under the Loan for the period of time for which calculated, provided that
the interest component of such payments shall be reduced by amounts that would
be payable (based on the then current interest rate payable on the Loan) to
Borrower under the Cap Agreement then in effect, provided (a) such Cap Agreement
and the Counterparty thereto comply with the requirements of Section 2.5 and
(b) the benefits of such Cap Agreement are pledged to Lender pursuant to an
Interest Rate Cap Security Agreement. The foregoing calculation shall exclude
payments applied to escrows or reserves required by Lender under the Loan
Documents.

 

"Debt Service Coverage" means, as of any date, the ratio of Underwritten NOI to
annualized Debt Service.

 

"Default Rate" means the lesser of (a) the maximum per annum rate of interest
allowed by applicable law, and (b) five percent (5%) per annum in excess of the
Contract Rate.

 

"Environmental Laws" means any federal, state or local law (whether imposed by
statute, ordinance, rule, regulation, administrative or judicial order, or
common law), now or hereafter enacted, governing health, safety, industrial
hygiene, the environment or natural resources, or Hazardous Materials,
including, without limitation, such laws governing or regulating (a) the use,
generation, storage, removal, recovery, treatment, handling, transport,
disposal, control, release, discharge of, or exposure to, Hazardous Materials,
(b) the transfer of property upon a negative declaration or other approval of a
governmental authority of the environmental condition of such property, or
(c) requiring notification or disclosure of releases of Hazardous Materials or
other environmental conditions whether or not in connection with a transfer of
title to or interest in property.

 

"Event of Default" has the meaning assigned in Article 10.

 

-3-

 

 

"Financial Institution" means a United States Financial Institution as defined
in 31 U.S.C. Section 5312, as periodically amended.

 

"Guarantors" means the Persons, if any, executing a Guaranty, including
Cornerstone REIT.

 

"Guaranty" means the instruments of guaranty, if any, now or hereafter in effect
from a Guarantor to Lender.

 

"Hazardous Materials" means (a) petroleum or chemical products, whether in
liquid, solid, or gaseous form, or any fraction or by-product thereof,
(b) asbestos or asbestos-containing materials, (c) polychlorinated biphenyls
(pcbs), (d) radon gas, (e) underground storage tanks, (f) any explosive or
radioactive substances, (g) lead or lead-based paint, or (h) any other
substance, material, waste or mixture which is or shall be listed, defined, or
otherwise determined by any governmental authority to be hazardous, toxic,
dangerous or otherwise regulated, controlled or giving rise to liability under
any Environmental Laws.

 

"Interest Holder" has the meaning assigned in Section 8.1.

 

"Interest Period" means (a) for the first Interest Period, the period from the
Closing Date through the last day of the month in which the Closing Date occurs,
and (b) for each Interest Period thereafter, the 3-month period commencing on
the first day of the calendar month following the end of the preceding Interest
Period through the last day of such 3-month period.

 

"Lender Investment Claims" has the meaning assigned in Section 12.7.

 

"Libor Breakage Amount" has the meaning assigned in Schedule 2.3(4).

 

"Libor Floor Rate" means one-quarter percent (0.25%) per annum.

 

"Libor Rate" means, for each Interest Period, the British Bankers Association
LIBOR Rate (rounded upward to the nearest one-sixteenth of one percent) listed
on Reuters Screen LIBOR01 Page for U.S. Dollar deposits with a designated
maturity of three (3) months, determined as of 11:00 a.m. London Time on the
date two Eurodollar Business Days prior to the first day of such Interest
Period, provided that (a) if Reuters publishes more than one (1) such rate, the
average of such rates shall apply, or (b) if Reuters ceases to publish such
rate, or if in Lender's reasonable judgment the information contained on such
page ceases to accurately reflect the rate offered by leading banks in the
London interbank market as reported by any publicly available source of similar
market data selected by Lender, the Libor Rate for such Interest Period shall be
determined from such substitute financial reporting service as Lender in its
discretion shall determine. The term "Eurodollar Business Day" shall mean any
Business Day on which banks in the City of London are generally open for
interbank or foreign exchange transactions.

 

-4-

 

 

"Lien" means any interest, or claim thereof, in the Collateral securing an
obligation owed to, or a claim by, any Person other than the owner of the
Collateral, whether such interest is based on common law, statute or contract,
including the lien or security interest arising from a deed of trust, mortgage,
assignment, encumbrance, pledge, security agreement, conditional sale or trust
receipt or a lease, consignment or bailment for security purposes. The term
"Lien" shall include reservations, exceptions, encroachments, easements, rights
of way, covenants, conditions, restrictions, leases and other title exceptions
and encumbrances affecting the Collateral.

 

"Loan" means the loan to be made by Lender to Borrower under this Agreement and
all other amounts evidenced or secured by the Loan Documents.

 

"Loan Documents" means: (a) this Agreement, (b) the Note, (c) the Mortgage, (d)
the Assignment of Rents and Leases, (e) UCC financing statements, (f) the
Subordination of Property Management Agreement, (g) each Guaranty, (h) such
assignments of management agreements, contracts and other rights as may be
required by Lender, (i) any letter of credit provided to Lender in connection
with the Loan, (j) all other documents evidencing, securing, governing or
otherwise pertaining to the Loan, and (k) all amendments, modifications,
renewals, substitutions and replacements of any of the foregoing.

 

"Loan Year" means the period between the Closing Date and September 30, 2013 for
the first Loan Year and the period between each succeeding October 1 and
September 30 until the Maturity Date.

 

"Loss Proceeds" means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Project in connection with a casualty or
condemnation thereof (after the deduction therefrom and payment to Borrower and
Lender, respectively, of any and all reasonable out-of-pocket expenses incurred
by Borrower and Lender in the recovery thereof, including all reasonable
attorneys' fees and disbursements, the fees of insurance experts and adjusters
and the costs incurred in any litigation or arbitration with respect to such
casualty or condemnation) including proceeds from rental or business
interruption insurance.

 

"LTV Ratio" means, as of the date of determination, the ratio, expressed as a
percentage, of (a) the outstanding principal balance of the Loan as of such
date, to (b) the value of the Project as of such date, as determined by Lender
in its reasonable judgment and in accordance with its customary underwriting
practices and procedures in effect at the time of such determination for assets
of a similar nature to the Project.

 

"Management Agreement" means that certain Real Estate Property Management
Agreement dated as of December 10, 2008, between Manager and Borrower with
respect to the management of the Project by the Manager, together with any
management agreements entered into with future Managers in accordance with the
terms of this Agreement.

 

"Manager" means Essex Realty Management, Inc., a California corporation, which
is the initial property manager of the Project under the Management Agreement,
together with any successor property managers appointed for the Project in
accordance with the terms of this Agreement.

 

-5-

 

 

"Maturity Date" means the earlier of (a) September 30, 2014, as such date may
possibly be extended in accordance with Section 2.3(3), or (b) any earlier date
on which the entire Loan is required to be paid in full, by acceleration or
otherwise, under this Agreement or any of the other Loan Documents.

 

"Mortgage" means the Deed of Trust, Security Agreement and Fixture Filing,
executed by Borrower in favor of Lender, covering the Project.

 

"Net Cash Flow" means, for any period, the amount by which Operating Revenues
exceed the sum of (a) Operating Expenses, (b) Debt Service paid during such
period, (c) capital expenditures, tenant improvement costs and leasing
commissions, each approved by Lender and paid by Borrower during such period,
(d) any actual payment into a working capital reserve maintained by Borrower for
the Project in an amount not to exceed $0.10, and (e) any actual payment into
impounds, escrows, or reserves required under the Loan Documents, except to the
extent that any such payment is already included within the definition of
Operating Expenses. No deduction for capital expenditures shall be made until
such expenditure is actually paid by Borrower or the reserve amount is actually
deposited with Lender. In addition, Net Cash Flow shall be increased by (i) any
proceeds withdrawn from reserves and impounds funded out of Operating Revenues
to the extent such proceeds are not applied to Operating Expenses, and (ii) any
payments received under any Cap Agreement.

 

"Note" means the Promissory Note of even date, in the stated principal amount of
$9,620,000.00, executed by Borrower, and payable to the order of Lender in
evidence of the Loan, and all promissory notes delivered in substitution or
exchange therefor, in each case as the same may be consolidated, replaced,
severed, modified, amended or extended from time to time in accordance with this
Agreement.

 

"OFAC" means the Office of Foreign Assets Control, Department of the Treasury.

 

"Operating Expenses" means, for any period, all reasonable and necessary
expenses of operating the Project in the ordinary course of business which are
paid in cash by Borrower during such period and which are directly associated
with and fairly allocable to the Project for the applicable period, including ad
valorem real estate taxes and assessments, insurance premiums, utility charges,
regularly scheduled tax and insurance impounds paid to Lender, repair and
maintenance costs, management fees and costs, wages, salaries, personnel
expenses, accounting, legal and other professional fees, fees and other expenses
incurred by Lender and reimbursed by Borrower under the Loan Documents and
deposits to any capital replacement, leasing or other reserves required under
the Loan Documents. Notwithstanding the foregoing, Operating Expenses shall
exclude Debt Service, capital expenditures, tenant improvement costs, leasing
commissions, any of the foregoing operating expenses which are paid from
deposits to cash reserves and such deposits were previously included as
Operating Expenses, any payment or expense for which Borrower was or is to be
reimbursed from Loss Proceeds or proceeds of the Loan or by any third party, any
sales, use, occupancy or other taxes on receipts for which Borrower must account
to any governmental authority, and any non-cash charges such as depreciation and
amortization. For purposes of determining Net Cash Flow only, any management fee
or other expense payable to Borrower or to an Affiliate of Borrower shall be
included as an Operating Expense only with Lender's prior approval. Operating
Expenses shall not include federal, state or local income taxes.

 

-6-

 

 

"Operating Revenues" means, for any period, all cash receipts of Borrower during
such period from the ownership and operation of the Project or otherwise arising
in respect of the Project after the date hereof which are properly allocable to
the Project for the applicable period, including receipts from leases and
parking agreements, concession fees and charges, utility charges, interest
received on credit accounts, service fees and charges, license fees, any
required pass-throughs and other reimbursements paid by tenants under leases of
any nature, other miscellaneous operating revenues and Loss Proceeds from rental
or business interruption insurance, but excluding (a) security deposits and
earnest money deposits until they are forfeited by the depositor, (b) advance
rentals until they are earned, (c) proceeds from a sale or other disposition of
the Project or any interest therein, (d) any disbursements to Borrower from any
impounds, escrows, or reserves required under the Loan Documents, and (e) any
sales, use, occupancy or other taxes on receipts for which Borrower must account
to any governmental authority.

 

"Origination Fee" has the meaning assigned in Section 2.3(5)

 

"Patriot Act" means the USA PATRIOT Act of 2001, Pub. L. No. 107-56.

 

"Permitted Encumbrances" has the meaning set forth in the Mortgage.

 

"Person" means any individual, corporation, partnership, joint venture,
association, joint stock company, trust, trustee, estate, limited liability
company, unincorporated organization, real estate investment trust, government
or any agency or political subdivision thereof, or any other form of entity.

 

"Potential Default" means the occurrence of any event or condition which, with
the giving of notice, the passage of time, or both, would constitute an Event of
Default.

 

"Project" means an approximately 116,433 square foot industrial building, and
all related facilities, amenities, fixtures, and personal property owned by
Borrower and any improvements now or hereafter located on the real property
described in Exhibit A.

 

"Restoration Threshold" means $350,000.

 

"Secondary Market Transaction" has the meaning assigned in Section 12.9(2).

 

"Single Purpose Entity" shall mean a Person (other than an individual, a
government, or any agency or political subdivision thereof), which (a) exists
solely for the purpose of owning the Project, (b) conducts business only in its
own name, (c) does not engage in any business or have any assets unrelated to
the Project, (d) does not have any Debt other than as permitted by this
Agreement, (e) has its own separate books, records and accounts (with no
commingling of assets), (f) allocates fairly and reasonably any overhead
expenses that are shared with any Affiliate including paying for office space
and services performed by any employee of any Affiliate, (g) files its own tax
returns, (h) holds itself out as being a Person separate and apart from any
other Person, and promptly corrects any known misunderstandings regarding its
separate identity, (i) observes corporate and partnership formalities
independent of any other entity, and (j) otherwise constitutes a single purpose,
bankruptcy remote entity as determined by Lender.

 

-7-

 

 

"Site Assessment" means an environmental engineering report for the Project
prepared by an engineer engaged by Lender at Borrower's expense, and in a manner
satisfactory to Lender, based upon an investigation relating to and making
appropriate inquiries concerning the existence of Hazardous Materials on or
about the Project, and the past or present discharge, disposal, release or
escape of any such substances, all consistent with ASTM Standard E1527-05 (or
any successor thereto published by ASTM) or ASTM Standard E1903-97 (2002) (or
any successor thereto published by ASTM), as applicable, and other good
customary and commercial practice.

 

"Specially Designated National and Blocked Persons" means those Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC.

 

"Spread Maintenance Amount" means the amount equal to the product obtained by
multiplying (a) the principal amount of the Loan being prepaid by (b) the sum of
4.3% plus the positive difference (if any) between the Libor Floor Rate and the
Libor Base Rate by (c) the quotient obtained by dividing (i) the number of days
from the date of such prepayment to (and including) September 30, 2013, by
(ii) 360.

 

"Standard Adjustments" means the following assumptions and adjustments to be
made when calculating Underwritten NOI, Underwritten Operating Expenses and
Underwritten Operating Revenues:

 

(1)         an occupancy rate equal to the lesser of (i) the market occupancy
rate or (ii) the Project's actual occupancy rate; but in no event more than a
ninety-five percent (95%) occupancy rate;

 

(2)         capital reserves of $0.10 per gross square foot;

 

(3)         a management fee equal to the greater of the Project's actual
management fee (as approved by Lender, if Lender's approval is required under
this Agreement) or three percent (3.0%) of Operating Revenues;

 

(4)         increases in Operating Expenses estimated to occur during the twelve
(12) months following the date of calculation due to, among other things,
inflation, projected increases in the Project's assessed value and compliance
with Section 3.1 of this Agreement, as reasonably determined by Lender; and

 

-8-

 

 

(5)         Operating Revenues shall exclude, without limitation, (i) revenue
from tenants (A) that are not physically occupying their leased premises,
(B) that are delinquent in the payment of their monetary obligations, or that
are otherwise in default in a manner that entitles the landlord to terminate
their tenancy, (C) under month-to-month tenancies, (D) who are the subject of
any voluntary or involuntary bankruptcy, insolvency, liquidation, reorganization
or similar proceeding (to the extent that such tenant has not assumed such lease
in bankruptcy), (E) then in a free rent period; provided, however, if any
tenant's lease has a remaining free rent period of nine (9) months or less as of
the date of calculation, Operating Revenues shall include the rent actually
payable under such lease during the 12-month period following the date of
calculation, (F) that exceeds the then-current market rents for Comparable
Projects (defined below), and (G) with leases that expire within six (6) months
following the date as of which Underwritten NOI is to be calculated, (ii) any
interest income received or owed from any source (except that Operating Revenues
shall include payments received from tenants that are in the nature of rent even
if such payments are structured as interest payments for tax or other reasons),
(iii) recovery from tenants of any amounts expended or reimbursed by Borrower
for tenant improvements, whether in the form of rent, loan repayment, or
otherwise, (iv) lease termination fees or payments, (v) Loss Proceeds (other
than proceeds from rental or business interruption insurance), and (vi) any
other extraordinary or non-recurring revenue or expense items.

 

As used above, the "market occupancy rate" means the average occupancy rate of
industrial buildings that are similar in size and quality to the Project and
that are located in the Project's geographic market or sub-market area, all as
determined by Lender ("Comparable Projects").

 

"Subordination of Property Management Agreement" means the Subordination of
Property Management Agreement executed by the Manager and Borrower in favor of
Lender.

 

"Tangible Net Worth" means total assets (excluding the value of Guarantor's
direct or indirect interest in Borrower, and excluding goodwill, patents,
trademarks, trade names, organization expense, treasury stock, unamortized debt
discount and expense, deferred research and development costs, deferred
marketing expenses, and other like intangibles) less total liabilities,
including accrued and deferred income taxes, and any reserves against assets,
determined in accordance with generally accepted accounting principles,
consistently applied.

 

"Tax and Insurance Escrow Reserve" has the meaning assigned in Section 3.4.

 

"Test Period" means the 12-month period ending on the last day of the calendar
month immediately preceding the calculation date.

 

"Transfer" has the meaning assigned in Section 8.1.

  

-9-

 

 

"UCC" means the Uniform Commercial Code as enacted and in effect in the state
where the Project is located (and as it may from time to time be amended);
provided that, to the extent that the UCC is used to define any term in this
Agreement or in any other Loan Document and such term is defined differently in
different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern; provided further, however, that
if, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of, or remedies with respect to, Lender's Liens on any
Collateral is governed by the Uniform Commercial Code as enacted and in effect
in a jurisdiction other than the state where the Project is located, the term
"UCC" shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for the purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.

 

"Underwritten NOI" means the amount by which Underwritten Operating Revenues
exceed Underwritten Operating Expenses.

 

"Underwritten Operating Expenses" means, for any Test Period, Operating Expenses
for such Test Period, as determined and adjusted by Lender to reflect the
Standard Adjustments and otherwise in accordance with its then current audit
policies and procedures for properties similar to the Project.

 

"Underwritten Operating Revenues" means, for any Test Period, Operating Revenues
for the last calendar month of such Test Period, times twelve, as determined and
adjusted by Lender to reflect the Standard Adjustments and otherwise in
accordance with its then current audit policies and procedures for properties
similar to the Project.

 

"U.S. Person" means any United States citizen, any entity organized under the
laws of the United States or its constituent states or territories, or any
entity, regardless of where organized, having its principal place of business
within the United States or any of its territories.

 

ARTICLE 2

LOAN TERMS

 

Section 2.1           The Loan. The Loan of up to NINE MILLION SIX HUNDRED
TWENTY THOUSAND AND NO/100 DOLLARS ($9,620,000.00) shall be funded in one or
more advances and repaid in accordance with this Agreement. The initial advance
of the Loan shall be in the amount of up to $8,900,000.00. The initial advance
and all subsequent advances for the items shown on the Budget shall be made upon
Borrower's satisfaction of the conditions for such advances described in
Schedule 2.1. The Loan is not a revolving credit loan, and Borrower is not
entitled to any readvances of any portion of the Loan which it may (or is
otherwise required to) prepay pursuant to the provisions of this Agreement.

 

Section 2.2           Interest Rate; Late Charge. During each Interest Period,
the outstanding principal balance of the Loan (including any amounts added to
principal under the Loan Documents) shall bear interest at a rate of interest
(the "Contract Rate"), equal to the sum of four and three-tenths percent (4.30%)
per annum plus the greater of (1) the Libor Rate in effect for such Interest
Period, or (2) the Libor Floor Rate. Interest owing for each month shall be
computed on the basis of a fraction, the denominator of which is three hundred
sixty (360) and the numerator of which is the actual number of days elapsed from
the first day of such month (or, for the initial advance, from the date of such
advance). Principal and other amortization payments shall be applied to the Loan
balance as and when actually received. If Borrower fails to pay any installment
of interest or principal within five (5) days of (and including) the date on
which the same is due, Borrower shall pay to Lender a late charge on such
past-due amount, as liquidated damages and not as a penalty, equal to five
percent (5%) of such amount, but not in excess of the maximum amount of interest
allowed by applicable law. The foregoing late charge is intended to compensate
Lender for the expenses incident to handling any such delinquent payment and for
the losses incurred by Lender as a result of such delinquent payment. Borrower
agrees that, considering all of the circumstances existing on the date this
Agreement is executed, the late charge represents a reasonable estimate of the
costs and losses Lender will incur by reason of late payment. Borrower and
Lender further agree that proof of actual losses would be costly, inconvenient,
impracticable and extremely difficult to fix. Acceptance of the late charge
shall not constitute a waiver of the default arising from the overdue
installment, and shall not prevent Lender from exercising any other rights or
remedies available to Lender. While any Event of Default exists, the Loan shall
bear interest at the Default Rate.

 

-10-

 

 

Section 2.3         Terms of Payment. The Loan shall be payable as follows:

 

(1)         Interest. On the Closing Date, Borrower shall make a payment of
interest only for the first Interest Period. Thereafter, commencing on
November 1, 2012, Borrower shall pay interest in arrears on the first day of
each month until all amounts due under the Loan Documents are paid in full.

 

(2)         Principal Amortization. Commencing on November 1, 2013, and
continuing on the first day of each month until all amounts due under the Loan
Documents are paid in full, Borrower shall make monthly principal amortization
payments in accordance with this Section 2.3(2), which payments shall be applied
to the outstanding principal balance of the Loan. Lender shall calculate the
total amount of principal payments payable from November 1, 2013 to the Maturity
Date based upon a 30-year amortization schedule, an amortization period which
begins on October 1, 2013, a fixed interest rate equal to the Contract Rate in
effect as of October 1, 2013 and the outstanding principal balance of the Loan
as of October 1, 2013. The monthly amortization payment shall equal the total
amount of principal payable for such period (calculated as set forth above)
divided by the number of monthly payments during such period. The foregoing
notwithstanding, upon any additional advance of Loan funds Lender shall
recalculate the amount of the monthly principal amortization payment owing for
the remainder of the Loan term, based upon the new outstanding principal balance
and the Contract Rate then in effect, and such revised principal amortization
payment shall be due commencing on the first day of the month immediately
following the month in which such additional advance or prepayment (as
applicable) is made. In addition, if the term of the Loan is extended in
accordance with Section 2.3(3), then Lender shall recalculate the amount of the
monthly principal amortization payment owing during such extension period, based
upon the then-remaining portion of the 30-year amortization schedule, the
outstanding principal balance of the Loan and the Contract Rate in effect as of
the first day of such period. Lender's determination of the amount of the
monthly amortization payments to be made by Borrower under this Agreement shall
be conclusive absent manifest error.

 

-11-

 

 

(3)         Maturity. On the Maturity Date, Borrower shall pay to Lender all
outstanding principal, accrued and unpaid interest, and any other amounts due
under the Loan Documents. Subject to the provisions of this Section 2.3(3),
Borrower, at its option, may extend the term of the Loan for one (1) additional
12-month period. Borrower's right to extend the term of the Loan is subject to
the satisfaction of each of the following conditions:

 

(a)          Borrower shall deliver to Lender a written request to extend the
term of the Loan (the "Extension Request") at least sixty (60) days, but not
more than ninety (90) days, before the then existing Maturity Date.

 

(b)          No Event of Default or Potential Default has occurred and is
continuing on the date on which Borrower delivers the Extension Request to
Lender, or on the date the extension period commences.

 

(c)          Borrower shall have paid to Lender, in immediately available funds,
an extension fee equal to one-half percent (0.50%) of the outstanding principal
balance of the Loan as of the first day of such extension.

 

(d)          During the extended term of the Loan, all terms and conditions of
the Loan Documents (other than the original Maturity Date) shall continue to
apply except that Borrower shall have no further right to extend the term of the
Loan.

 

(e)          The Cash on Cash Return equals or exceeds nine percent (9.0%), and
the Debt Service Coverage (based on the Contract Rate which will be in effect
upon commencement of such extension period) equals or exceeds 1.30:1.0;
provided, however, that if, based on the outstanding Loan balance as of the date
of calculation, Borrower fails to satisfy the foregoing Cash on Cash Return
and/or Debt Service Coverage condition(s), Borrower may satisfy such
condition(s) by paying down the outstanding Loan balance to an amount that would
result in such condition(s) being satisfied.

 

(f)          Borrower shall have delivered to Lender (i) a copy of a Cap
Agreement with a term through the end of the extension period, a notional amount
of not less than the then outstanding principal balance of the Loan, and a
strike price that does not exceed the rate which, when included in the Contract
Rate, would result in a Debt Service Coverage of 1.05:1.0 (and that otherwise
complies with the requirements of Section 2.5, including the rating of the
Counterparty), and (ii) an Interest Rate Cap Security Agreement covering such
Cap Agreement, duly executed by Borrower, together with the consent of the
Counterparty to the Interest Rate Cap Security Agreement.

 

-12-

 

 

(g)          Borrower shall cause to be delivered to Lender at Borrower's
expense an updated Site Assessment satisfactory to Lender, which shall show no
adverse matters or items not reflected in the Site Assessment obtained in
connection with the closing of the Loan (and, as to any adverse matters or items
reflected in the original Site Assessment, none shall have worsened).

 

(h)          Borrower shall cause to be delivered to Lender at Borrower's
expense an updated engineering and an updated seismic report, each report
satisfactory to Lender, which shall show no adverse matters or items not
reflected in the engineering report or the seismic report obtained in connection
with the closing of the Loan (and, as to any adverse matters or items reflected
in the original engineering report or the seismic report, none shall have
worsened).

 

(i)          Borrower shall deliver or cause Guarantor to deliver a Compliance
Certificate and such other evidence reasonably satisfactory to Lender that
Guarantor's Tangible Net Worth and Cash Liquidity Balances equal or exceed the
amounts set forth in Section 10.9.

 

(j)          Borrower shall execute and deliver such other instruments,
certificates, opinions of counsel and documentation as Lender shall reasonably
request in order to preserve, confirm or secure the Liens and security granted
to Lender by the Loan Documents, including any amendments, modifications or
supplements to any of the Loan Documents, endorsements to Lender's title
insurance policy and, if required by Lender, estoppels and other certificates.

 

(k)          Borrower shall pay all costs and expenses incurred by Lender in
connection with such extension of the Loan, including Lender's attorneys' fees
and disbursements.

 

(4)         Prepayment. During the first Loan Year (the "Prepayment Premium
Period"), Borrower may prepay the Loan, in whole but not in part, upon not less
than thirty (30) days' prior written notice to Lender and upon payment of a
prepayment premium equal to the Spread Maintenance Amount. Thereafter, upon not
less than thirty (30) days' prior written notice to Lender, Borrower may prepay
the Loan, in whole but not in part, without any prepayment premium (subject,
however, to the payment of the Libor Breakage Amount, if any, as required
below). If the Loan is prepaid, in whole or in part, including pursuant to a
casualty or condemnation, each such prepayment shall be made to Lender together
with (a) the accrued and unpaid interest on the principal amount prepaid,
(b) the Libor Breakage Amount, if any, calculated as provided in
Schedule 2.3(4), and (c) the Exit Fee. If the Loan is accelerated during the
Prepayment Premium Period for any reason other than casualty, condemnation or
pursuant to Section 8.5, Borrower shall pay, in addition to the amounts
described in the preceding sentence, the Spread Maintenance Amount. The
prepayment premium required by this Section 2.3(4) is acknowledged by Borrower
to be partial compensation to Lender for the cost of reinvesting the Loan
proceeds and for the loss of the contracted rate of return on the Loan.
Furthermore, Borrower acknowledges that the loss that may be sustained by Lender
as a result of such a prepayment by Borrower is not susceptible of precise
calculation and the prepayment premium represents the good faith effort of
Borrower and Lender to compensate Lender for such loss. By initialing this
provision where indicated below, Borrower waives any rights it may have under
California Civil Code Section 2954.10, or any successor statute, and Borrower
confirms that Lender's agreement to make the Loan at the interest rate(s) and on
the other terms set forth herein constitutes adequate and valuable
consideration, given individual weight by Borrower, for the prepayment
provisions set forth in this Section 2.3(4).

 



--------------------------------------------------------------------------------



Borrower's Initials

 

-13-

 

 

(5)         Fees. As partial consideration for Lender's agreement to make the
Loan, Borrower shall pay to Lender (a) a loan origination fee of $96,200.00 (the
"Origination Fee"), and (b) an exit fee equal to $96,200.00 (the "Exit Fee").
The Origination Fee shall be payable in full on or before the Closing Date and
the Exit Fee shall be payable in full upon the first to occur of (i) the
Maturity Date, or (ii) repayment of the Loan in full, including any repayment
from Loss Proceeds or condemnation proceeds; provided, however, that upon any
partial prepayment of the Loan from Loss Proceeds or condemnation proceeds,
Borrower shall pay to Lender a portion of the Exit Fee equal to one percent
(1.0%) of the amount of the prepayment.

 

(6)         Application of Payments. All payments received by Lender under the
Loan Documents shall be applied to the following, in such order as Lender may
elect in its sole discretion: (a) to any fees and expenses due to Lender under
the Loan Documents; (b) to any Default Rate interest or late charges; (c) to
accrued and unpaid interest; (d) to amounts owed under any reserves or escrows
required under the Loan Documents; and (e) to the principal sum and other
amounts due under the Loan Documents. Prepayments of principal, if permitted or
accepted, shall be applied against amounts owing in inverse order of maturity.

 

Section 2.4           Security. The Loan shall be secured by the Mortgage
creating a first Lien on the Project, the Assignment of Rents and Leases and the
other Loan Documents. As further security for the Loan, Borrower agrees:

 

(1)         to fund the Capital Replacements Reserve in accordance with
Schedule 2.4(1); and

 

(2)         to fund the Tax and Insurance Escrow Reserve in accordance with
Section 3.4.

 

-14-

 

 

Section 2.5           Interest Rate Cap Agreement. On or before the Closing
Date, Borrower shall enter into and at all times thereafter maintain an interest
rate cap agreement ("Cap Agreement") in connection with the Loan, which Cap
Agreement shall have (1) during the first Loan Year, a notional amount not less
than the outstanding Loan balance and shall have a strike price of, or shall
otherwise cap Borrower's Libor Rate exposure at, (1) 1.55% during the first Loan
Year and (2) 3.44% during the second Loan Year. The form of the Cap Agreement
required pursuant to this Section, and the counterparty to the Cap Agreement
(the "Counterparty"), shall be reasonably satisfactory to Lender (and shall
otherwise satisfy the ratings criteria set forth below). Substantially
concurrently with entering into the Cap Agreement, Borrower shall deliver to
Lender an Interest Rate Cap Security Agreement, duly executed and delivered by
Borrower in favor of Lender, together with the consent of the Counterparty to
such collateral assignment. The Counterparty must have long-term debt
obligations rated not lower than "A-" by Standard & Poor's and "A3" by Moody's,
or a Counterparty Rating not lower than "A-" by Standard & Poor's and "A3" by
Moody's. In the event of any downgrade or withdrawal of the Counterparty rating
below A- from Standard & Poor's or below A3 from Moody's, Borrower shall replace
the Cap Agreement with a replacement Cap Agreement with an acceptable
Counterparty not later than ten (10) Business Days following receipt of notice
from Counterparty or Lender of such downgrade or withdrawal, which substitute
Cap Agreement shall otherwise comply with the foregoing provisions of this
Section.

 

ARTICLE 3

INSURANCE, CONDEMNATION, AND IMPOUNDS

 

Section 3.1          Insurance. Borrower shall maintain insurance as follows:

 

(1)         Property; Business Interruption. Borrower shall keep the Project
insured against damage by fire and the other hazards covered by a standard
extended coverage and all-risk insurance policy for the full insurable value
thereof on a replacement cost claim recovery basis with a deductible not to
exceed $25,000 (without reduction for depreciation or co-insurance and without
any exclusions or reduction of policy limits for acts of domestic and foreign
terrorism or other specified action/inaction), and shall maintain boiler and
machinery insurance, sinkhole insurance, acts of domestic and foreign terrorism
endorsement coverage and such other property insurance as reasonably required by
Lender. Lender reserves the right to require from time to time the following
additional insurance: flood, earthquake, windstorm, worker's compensation,
building law or ordinance and any additional insurance which may be reasonably
required by Lender; provided, however, that in determining whether earthquake
insurance will be required, Lender shall evaluate the Project in a manner that
is substantially similar to the manner in which it evaluates substantially
similar projects with substantially similar seismic risk profiles. Borrower
shall keep the Project insured against loss by flood if the Project is located
currently or at any time in the future in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards in an amount
at least equal to the lesser of (a) the maximum amount of the Loan or (b) the
maximum limit of coverage available (i) under the National Flood Insurance Act
of 1968, the Flood Disaster Protection Act of 1973 or the National Flood
Insurance Reform Act of 1994 (as such acts may from time to time be amended) or
(ii) through such other flood insurance provider as Lender may approve in its
sole discretion. Any such flood insurance policy shall be issued in accordance
with the requirements and current guidelines of the Federal Insurance
Administration. Borrower shall maintain business interruption insurance,
including use and occupancy, rental income loss and extra expense, against all
periods covered by Borrower's property insurance for a limit equal to twelve
(12) calendar months' exposure, all without any exclusions or reduction of
policy limits for acts of domestic and foreign terrorism or other specified
action/inaction. Borrower shall not maintain any separate or additional
insurance which is contributing in the event of loss unless it is properly
endorsed and otherwise satisfactory to Lender in all respects. The proceeds of
insurance paid on account of any damage or destruction to the Project shall be
paid to Lender to be applied as provided in Section 3.2.

 

-15-

 

 

(2)         Liability. Borrower shall maintain (a) commercial general liability
insurance with respect to the Project providing for limits of liability of not
less than $5,000,000 for both injury to or death of a person and for property
damage per occurrence, and (b) other liability insurance as reasonably required
by Lender.

 

(3)         Form and Quality. All insurance policies shall be endorsed in form
and substance acceptable to Lender to name Lender as an additional insured, loss
payee or mortgagee thereunder, as its interest may appear, with loss payable to
Lender, without contribution, under a standard New York (or local equivalent)
mortgagee clause. All such insurance policies and endorsements shall be fully
paid for, shall be issued by appropriately licensed insurance companies
acceptable to Lender with a rating of "A-:IX" or better as established by A.M.
Best's Rating Guide, shall contain deductibles not to exceed $25,000 (with no
increased deductible for acts of domestic or foreign terrorism or other
specified action/inaction), and shall be in such form, and shall contain such
provisions and expiration dates, as are acceptable to Lender. Each policy shall
provide that such policy may not be canceled or materially changed except upon
thirty (30) days' prior written notice of intention of non-renewal, cancellation
or material change to Lender and that no act or thing done by Borrower shall
invalidate any policy as against Lender. Blanket policies shall not be permitted
unless the terms and conditions of the coverage afforded thereunder are
acceptable to Lender in its reasonable discretion. Lender shall have the right
to periodically evaluate the continuing acceptability of any previously approved
blanket policies and to require replacement insurance if any blanket policies
are no longer acceptable as determined by Lender in its sole discretion. If
Borrower fails to maintain insurance in compliance with this Section 3.1, Lender
may obtain such insurance and pay the premium therefor and Borrower shall, on
demand, reimburse Lender for all expenses incurred in connection therewith.

 

(4)         Assignment. Borrower shall assign the policies or proofs of
insurance to Lender, in such manner and form that Lender and its successors and
assigns shall at all times have and hold the same as security for the payment of
the Loan. If requested by Lender, Borrower shall deliver copies of all original
policies certified to Lender by the insurance company or authorized agent as
being true copies, together with the endorsements required hereunder. If
Borrower elects to obtain any insurance which is not required under this
Agreement (including earthquake insurance), all related insurance policies shall
be endorsed in compliance with Section 3.1(3), such additional insurance shall
be renewed during the term of the Loan unless Lender provides its prior, written
authorization. From time to time upon Lender's request, Borrower shall identify
to Lender all insurance maintained by Borrower with respect to the Project. All
Loss Proceeds shall be delivered directly to Lender, and shall be applied in
accordance with Section 3.2. The Loss Proceeds coming into the possession of
Lender shall not be deemed trust funds, and Lender shall be entitled to apply
such proceeds as herein provided.

 

-16-

 

 

(5)         Adjustments. Borrower shall give immediate written notice of any
loss to the insurance carrier and to Lender. Borrower hereby irrevocably
authorizes and empowers Lender, as attorney-in-fact for Borrower coupled with an
interest, to notify any of Borrower's insurance carriers to add Lender as a loss
payee, mortgagee insured or additional insured, as the case may be, to any
policy maintained by Borrower (regardless of whether such policy is required
under this Agreement), to make proof of loss, to adjust and compromise any claim
under insurance policies, to appear in and prosecute any action arising from
such insurance policies, to collect and receive Loss Proceeds (and endorse, on
Borrower's behalf, all checks, drafts and other negotiable demand instruments
payable to Borrower, or to Borrower and Lender jointly), and to deduct therefrom
Lender's expenses incurred in the collection of such Loss Proceeds. Nothing
contained in this Section 3.1(5), however, shall require Lender to incur any
expense or take any action hereunder.

 

Section 3.2         Use and Application of Loss Proceeds. Lender shall apply
Loss Proceeds (excluding proceeds from rental or business interruption
insurance) to costs of restoring the Project or the Loan as follows:

 

(1)         if the loss is less than or equal to the Restoration Threshold,
Lender shall apply the Loss Proceeds to restoration provided (a) no Event of
Default or Potential Default exists, and (b) Borrower promptly commences and is
diligently pursuing restoration of the Project;

 

(2)         if the loss exceeds the Restoration Threshold, but is not more than
twenty-five percent (25%) of the replacement value of the improvements (for
projects containing multiple phases or stand-alone structures, such calculation
to be based on the damaged phase or structure, not the project as a whole),
Lender shall apply the Loss Proceeds to restoration provided that at all times
during such restoration (a) no Event of Default or Potential Default exists;
(b) Lender determines that there are sufficient funds available to restore and
repair the Project to a condition approved by Lender; (c) Lender determines that
the Underwritten NOI during restoration will be sufficient to pay Debt Service
during restoration; (d) Lender determines (based on leases which will remain in
effect after restoration is complete if the Project is not a multi-family
project) that after restoration the Debt Service Coverage and the Cash on Cash
Return will be at least equal to 1.36:1.0 and 6.6%, respectively (if the
restoration is projected to be completed prior to the original Maturity Date),
or 1.30:1.0 and 9.0%, respectively (if the restoration is projected to be
completed during the extension term); (e) Lender determines that the LTV Ratio
after restoration will not exceed 75%; (f) Lender determines that restoration
and repair of the Project to a condition approved by Lender will be completed
within six months after the date of loss or casualty and in any event
ninety (90) days prior to the Maturity Date; (g) Borrower promptly commences and
is diligently pursuing restoration of the Project; and (h) the Project after the
restoration will be in compliance with and permitted under all applicable
zoning, building and land use laws, rules, regulations and ordinances;

 

-17-

 

 

(3)         if the conditions set forth above are not satisfied or the loss
exceeds the maximum amount specified in Section 3.2(2) above, in Lender's sole
discretion, Lender may apply any Loss Proceeds it may receive to the payment of
amounts owing under the Loan Documents in such order and manner as Lender in its
sole discretion determines or allow all or a portion of such Loss Proceeds to be
used for the restoration of the Project; and

 

(4)         Loss Proceeds applied to restoration will be disbursed on receipt of
satisfactory plans and specifications, contracts and subcontracts, schedules,
budgets, lien waivers and architects' certificates, and otherwise in accordance
with prudent commercial construction lending practices for construction loan
advances, including, as applicable, the advance conditions under Schedule 2.1.
Any Loss Proceeds remaining after payment of all restoration costs shall be
applied by Lender to the Loan balance or, at Lender's sole option, remitted to
Borrower.

 

Section 3.3         Condemnation Awards. Borrower shall immediately notify
Lender of the institution of any proceeding for the condemnation or other taking
of the Project or any portion thereof. Lender may participate in any such
proceeding and Borrower will deliver to Lender all instruments necessary or
required by Lender to permit such participation. Without Lender's prior consent,
Borrower (1) shall not agree to any compensation or award, and (2) shall not
take any action or fail to take any action which would cause the compensation to
be determined. All awards and compensation for the taking or purchase in lieu of
condemnation of the Project or any part thereof are hereby assigned to and shall
be paid to Lender. Borrower authorizes Lender to collect and receive such awards
and compensation, to give proper receipts and acquittances therefor, and in
Lender's sole discretion to apply the same toward the payment of the Loan,
notwithstanding that the Loan may not then be due and payable, or to the
restoration of the Project; however, if the award is less than or equal to
$100,000 and Borrower requests that such proceeds be used for non-structural
site improvements (such as landscape, driveway, walkway and parking area
repairs) required to be made as a result of such condemnation, Lender will apply
the award to such restoration in accordance with disbursement procedures
applicable to insurance proceeds provided there exists no Potential Default or
Event of Default. Borrower, upon request by Lender, shall execute all
instruments requested to confirm the assignment of the awards and compensation
to Lender, free and clear of all liens, charges or encumbrances.

 

-18-

 

 

Section 3.4           Impounds. On the first day of each month, Borrower shall
pay to Lender, for deposit into a reserve established by Lender (the "Tax and
Insurance Escrow Reserve"), one-twelfth (1/12th) of the annual charges for
ground or other rent, if any (but only if such rent is due less often than
monthly or, regardless of payment frequency, if Borrower has failed to make one
or more of such payments), insurance premiums and real estate taxes, assessments
and similar charges relating to the Project. At or before the initial advance of
the Loan, Borrower shall deliver to Lender, for deposit in the Tax and Insurance
Escrow Reserve, a sum of money which together with the monthly installments will
be sufficient to make each of such payments thirty (30) days prior to the date
any delinquency or penalty becomes due with respect to such payments. The amount
of the monthly installments shall be determined on the basis of Lender's
estimate from time to time of the charges for the current year (after giving
effect to any reassessment or, at Lender's election, on the basis of the charges
for the prior year, with adjustments when the charges are fixed for the then
current year). All funds deposited in the Tax and Insurance Escrow Reserve shall
be held by Lender, without interest, and may be commingled with Lender's general
funds. Borrower hereby grants to Lender a security interest in all funds so
deposited in the Tax and Insurance Escrow Reserve for the purpose of securing
the Loan. While an Event of Default exists, the funds held in the Tax and
Insurance Escrow Reserve may be applied in payment of the charges for which such
funds have been deposited, or to the payment of the Loan or any other charges
affecting the security of Lender, as Lender may elect, but no such application
shall be deemed to have been made by operation of law or otherwise until
actually made by Lender. Borrower shall furnish Lender with bills for the
charges for which the Tax and Insurance Escrow Reserve funds are required at
least thirty (30) days prior to the date on which the charges first become
payable. If at any time the amount on deposit in the Tax and Insurance Escrow
Reserve, together with the monthly installments to be paid by Borrower before
such charges are payable, is insufficient to pay such charges, Borrower shall
pay any deficiency to Lender immediately upon demand, for deposit in the Tax and
Insurance Escrow Reserve. Lender shall pay such charges when the amount on
deposit in the Tax and Insurance Escrow Reserve is sufficient to pay such
charges and Lender has received a bill for such charges.

 

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants to Lender that:

 

Section 4.1           Organization and Power. Borrower and each Borrower Party
is duly organized, validly existing and in good standing under the laws of the
state of its formation or existence, and is in compliance with all legal
requirements applicable to doing business in the state in which the Project is
located. Borrower is not a "foreign person" within the meaning of
Section 1445(f)(3) of the Internal Revenue Code. Borrower and each Borrower
Party has only one state of incorporation or organization, which is set forth in
Schedule 4.1. All other information regarding Borrower and each Borrower Party
contained in Schedule 4.1, including the ownership structure of Borrower and its
constituent entities, is true and correct as of the Closing Date.

 

Section 4.2           Validity of Loan Documents. The execution, delivery and
performance by Borrower and each Borrower Party of the Loan Documents: (1) are
duly authorized and do not require the consent or approval of any other party or
governmental authority which has not been obtained; and (2) will not violate any
law or result in the imposition of any lien, charge or encumbrance upon the
assets of any such party, except as contemplated by the Loan Documents. The Loan
Documents constitute the legal, valid and binding obligations of Borrower and
each Borrower Party, enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditors' rights.

 

-19-

 

 

Section 4.3         Liabilities; Litigation; Other Secured Transactions.

 

(1)         The financial statements delivered by Borrower and Guarantor are
true and correct with no significant change since the date of preparation.
Except as disclosed in such financial statements, there are no liabilities
(fixed or contingent) affecting the Project, Borrower or any Borrower Party.
There is no litigation, administrative proceeding, investigation or other legal
action (including any proceeding under any state or federal bankruptcy or
insolvency law) pending or, to the knowledge of Borrower, threatened, against
the Project, Borrower or any Borrower Party which if adversely determined could
have a material adverse effect on such party, the Project or the Loan.

 

(2)         Borrower is not, and has not been, bound (whether as a result of a
merger or otherwise) as a debtor under a pledge or security agreement entered
into by another Person, which has not heretofore been terminated.

 

Section 4.4         Taxes and Assessments. The Project is comprised of one or
more parcels, each of which constitutes a separate tax lot and none of which
constitutes a portion of any other tax lot. There are no pending or, to
Borrower's best knowledge, proposed, special or other assessments for public
improvements or otherwise affecting the Project, nor are there any contemplated
improvements to the Project that may result in such special or other
assessments.

 

Section 4.5         Other Agreements; Defaults. Neither Borrower nor any
Borrower Party is a party to any agreement or instrument or subject to any court
order, injunction, permit, or restriction which might adversely affect the
Project or the business, operations, or condition (financial or otherwise) of
Borrower or any Borrower Party. Neither Borrower nor any Borrower Party is in
violation of any agreement which violation would have an adverse effect on the
Project, Borrower, or any Borrower Party or Borrower's or any Borrower Party's
business, properties, or assets, operations or condition, financial or
otherwise.

 

Section 4.6         Compliance with Law; Project Condition.

 

(1)         Borrower and each Borrower Party have all requisite licenses,
permits, franchises, qualifications, certificates of occupancy or other
governmental authorizations to own, lease, occupy and operate the Project and
carry on its business. The Project is in compliance with all applicable zoning,
subdivision, building and other legal requirements and is free of structural
defects. All of the Project's building systems and structural components are in
good working order, subject to ordinary wear and tear. To Borrower's knowledge,
no structural or other material defects or damage in the Project exists, whether
latent or otherwise, and Borrower has not received written notice from any
insurance company or bonding company of any defects or inadequacies in the
Project, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.
The Project does not constitute, in whole or in part, a legally non-conforming
use under applicable legal requirements.

 

-20-

 

 

(2)         No condemnation has been commenced or, to Borrower's knowledge, is
contemplated with respect to all or any portion of the Project or for the
relocation of roadways providing access to the Project.

 

(3)         The Project has adequate rights of access to public ways and is
served by adequate water, sewer, sanitary sewer and storm drain facilities. All
public utilities necessary or convenient to the full use and enjoyment of the
Project are located in the public right-of-way abutting the Project, and all
such utilities are connected so as to serve the Project without passing over
other property, except to the extent such other property is subject to a
perpetual easement for such utility benefiting the Project. All roads necessary
for the full utilization of the Project for its current purpose have been
completed and dedicated to public use and accepted by all governmental
authorities.

 

Section 4.7         Location of Borrower. Borrower's principal place of business
and chief executive offices are located at the address stated in Section 12.1
and, except as otherwise set forth in Schedule 4.1, Borrower at all times has
maintained its principal place of business and chief executive office at such
location or at other locations within the same state.

 

Section 4.8          ERISA.

 

(1)         As of the Closing Date and throughout the term of the Loan,
(a) Borrower is not and will not be an "employee benefit plan" as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), which is subject to Title I of ERISA, and (b) the assets of Borrower
do not and will not constitute "plan assets" of one or more such plans for
purposes of Title I of ERISA.

 

(2)         As of the Closing Date and throughout the term of the Loan
(a) Borrower is not and will not be a "governmental plan" within the meaning of
Section 3(32) of ERISA and (b) transactions by or with Borrower are not and will
not be subject to state statutes applicable to Borrower regulating investments
of and fiduciary obligations with respect to governmental plans.

 

(3)         Borrower has no employees.

 

Section 4.9          Margin Stock. No part of proceeds of the Loan will be used
for purchasing or acquiring any "margin stock" within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System.

 

Section 4.10       Tax Filings. Borrower and each Borrower Party have filed (or
have obtained effective extensions for filing) all federal, state and local tax
returns required to be filed and have paid or made adequate provision for the
payment of all federal, state and local taxes, charges and assessments payable
by Borrower and each Borrower Party, respectively.

 

-21-

 

 

Section 4.11         Solvency. Giving effect to the Loan, the fair saleable
value of Borrower's assets exceeds and will, immediately following the making of
the Loan, exceed Borrower's total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower's assets is and will, immediately following the
making of the Loan, be greater than Borrower's probable liabilities, including
the maximum amount of its contingent liabilities on its Debts as such Debts
become absolute and matured. Borrower's assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur Debts and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such Debts as they mature (taking into account the timing and amounts of
cash to be received by Borrower and the amounts to be payable on or in respect
of obligations of Borrower). Except as expressly disclosed to Lender in writing,
no petition in bankruptcy has been filed by or against Borrower or any Borrower
Party in the last seven (7) years, and neither Borrower nor any Borrower Party
in the last seven (7) years has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower nor any Borrower Party is contemplating either the filing of a
petition by it under state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property, and neither
Borrower nor any Borrower Party has knowledge of any Person contemplating the
filing of any such petition against it.

 

Section 4.12         Full and Accurate Disclosure. No statement of fact made by
or on behalf of Borrower or any Borrower Party in this Agreement or in any of
the other Loan Documents contains any untrue statement of a material fact or
omits to state any material fact necessary to make statements contained herein
or therein not misleading. There is no fact presently known to Borrower which
has not been disclosed to Lender which adversely affects, nor as far as Borrower
can foresee, might adversely affect, the Project or the business, operations or
condition (financial or otherwise) of Borrower or any Borrower Party. All
information supplied by Borrower regarding any other Collateral is accurate and
complete in all material respects. All evidence of Borrower's and each Borrower
Party's identity provided to Lender is genuine, and all related information is
accurate.

 

Section 4.13         Single Purpose Entity. Borrower is and has at all times
since its formation been a Single Purpose Entity.

 

Section 4.14         Management Agreement. The Management Agreement is the only
management agreement in existence with respect to the operation or management of
the Project. The copy of the Management Agreement delivered to Lender is a true
and correct copy, and such agreement has not been amended or modified. Neither
party to such agreement is in default under such agreement and the Manager has
no defense, offset right or other right to withhold performance under or
terminate such agreement.

 

-22-

 

 

Section 4.15         No Conflicts. The execution, delivery and performance of
this Agreement and the other Loan Documents by Borrower will not conflict with
or result in a breach of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any Lien (other than
pursuant to the Loan Documents) upon any of the property or assets of Borrower
pursuant to the terms of any indenture, mortgage, deed of trust, loan agreement,
operating agreement or other agreement or instrument to which Borrower is a
party or by which any of Borrower's property or assets is subject, nor will such
action result in any violation of the provisions of any statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over Borrower or any of Borrower's properties or assets, and any
consent, approval, authorization, order, registration or qualification of or
with any court or any such regulatory authority or other governmental agency or
body required for the execution, delivery and performance by Borrower of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect.

 

Section 4.16         Title. Borrower has good, marketable and insurable title to
the Project, free and clear of all Liens whatsoever, except for the Permitted
Encumbrances and such other Liens as are permitted pursuant to the Loan
Documents and has rights and the power to transfer each item of Collateral upon
which it purports to grant a Lien under the Mortgage or any of the other Loan
Documents. The Mortgage creates (and upon the recordation thereof and of any
related financing statements there will be perfected) (1) a valid Lien on the
Project, subject only to Permitted Encumbrances and (2) security interests in
and to, and collateral assignments of, all personalty (including the leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents. There are no claims for payment for work, labor or
materials affecting the Project which are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents. None of the
Permitted Encumbrances, individually or in the aggregate, materially interfere
with the benefits of the security intended to be provided by the Mortgage and
this Agreement, materially and adversely affect the value of the Project, impair
the use or operations of the Project or impair Borrower's ability to pay its
obligations in a timely manner.

 

Section 4.17         Use of Project. The Project is being, and will continue to
be, used exclusively for flex/industrial and other appurtenant and related uses.

 

Section 4.18         Flood Zone. No portion of the improvements comprising the
Project is located in an area identified by the Secretary of Housing and Urban
Development or any successor thereto as an area having special flood hazards
pursuant to the National Flood Insurance Act of 1968, the Flood Disaster
Protection Act of 1973 or the National Flood Insurance Act of 1994, as amended,
or any successor law.

 

Section 4.19         Insurance. Borrower has obtained and has delivered to
Lender evidence of all of the insurance policies for the Project reflecting the
insurance coverages, amounts and other insurance requirements set forth in this
Agreement. No claims have been made under any such policy, and no Person,
including Borrower, has done, by act or omission, anything which would impair
the coverage of any such policy.

 

-23-

 

 



  

 

Section 4.20         Filing and Recording Taxes. All transfer taxes, deed
stamps, intangible taxes or other amounts in the nature of transfer taxes
required to be paid by any Person under applicable legal requirements currently
in effect in connection with the transfer of the Project to Borrower or any
transfer of a controlling interest in Borrower have been paid. All mortgage,
mortgage recording, stamp, intangible or other similar tax required to be paid
by any Person under applicable legal requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including the Mortgage,
have been paid and, under current legal requirements, the Mortgage is
enforceable in accordance with its terms by Lender or any subsequent holder
thereof, subject to applicable bankruptcy, insolvency, or similar laws generally
affecting the enforcement of creditors' rights.

 

Section 4.21         Investment Company Act. Borrower is not (1) an "investment
company" or a company "controlled" by an "investment company," within the
meaning of the Investment Company Act of 1940, as amended; (2) a "holding
company" or a "subsidiary company" of a "holding company" or an "affiliate" of
either a "holding company" or a "subsidiary company" within the meaning of the
Public Utility Holding Company Act of 1935, as amended; or (3) subject to any
other federal or state law or regulation which purports to restrict or regulate
its ability to borrow money.

 

ARTICLE 5

 

ENVIRONMENTAL MATTERS

 

Section 5.1           Representations and Warranties on Environmental
Matters. Borrower represents and warrants to Lender that, to Borrower's
knowledge, except as set forth in the Site Assessment, (1) no Hazardous Material
is now or was formerly used, stored, generated, manufactured, installed,
disposed of or otherwise present at or about the Project or any property
adjacent to the Project (except for cleaning and other products currently used
in connection with the routine maintenance or repair of the Project, and the
generation of a small amount of lead by Fujitsu Ten Corp. of America as
disclosed in Section 58 of its lease with Borrower, in each case in full
compliance with Environmental Laws), (2) all permits, licenses, approvals and
filings required by Environmental Laws have been obtained, and the use,
operation and condition of the Project do not, and did not previously, violate
any Environmental Laws, (3) no civil, criminal or administrative action, suit,
claim, hearing, investigation or proceeding has been brought or been threatened,
nor have any settlements been reached by or with any parties or any Liens
imposed in connection with the Project concerning Hazardous Materials or
Environmental Laws and (4) no underground storage tanks exist at the Project.

 

-24-

 

 

Section 5.2         Covenants on Environmental Matters.

 

(1)         Borrower shall (a) comply with applicable Environmental Laws;
(b) notify Lender immediately upon Borrower's discovery of any spill, discharge,
release or presence of any Hazardous Material at, upon, under, within,
contiguous to or otherwise affecting the Project; (c) promptly remove such
Hazardous Materials and remediate the Project in full compliance with
Environmental Laws and in accordance with the recommendations and specifications
of an independent environmental consultant approved by Lender; and (d) promptly
forward to Lender copies of all orders, notices, permits, applications or other
communications and reports in connection with any spill, discharge, release or
the presence of any Hazardous Material or any other matters relating to the
Environmental Laws or any similar laws or regulations, as they may affect the
Project or Borrower.

 

(2)         Borrower shall not cause, shall prohibit any other Person within the
control of Borrower from causing, and shall use prudent, commercially reasonable
efforts to prohibit other Persons (including tenants) from causing (a) any
spill, discharge or release, or the use, storage, generation, manufacture,
installation, or disposal, of any Hazardous Materials at, upon, under, within or
about the Project or the transportation of any Hazardous Materials to or from
the Project (except for cleaning and other products used in connection with
routine maintenance or repair of the Project, and the generation of a small
amount of lead by Fujitsu Ten Corp. of America as disclosed in Section 58 of its
lease with Borrower, in each case in full compliance with Environmental Laws),
(b) any underground storage tanks to be installed at the Project, or (c) any
activity that requires a permit or other authorization under Environmental Laws
to be conducted at the Project.

 

(3)         Borrower shall provide to Lender, at Borrower's expense promptly
upon the written request of Lender from time to time, a Site Assessment or, if
required by Lender, an update to any existing Site Assessment, to assess the
presence or absence of any Hazardous Materials and the potential costs in
connection with abatement, cleanup or removal of any Hazardous Materials found
on, under, at or within the Project. Borrower shall pay the cost of no more than
one such Site Assessment or update in any twelve (12)-month period, unless
Lender's request for a Site Assessment is based on either information provided
under Section 5.2(1), a reasonable suspicion of Hazardous Materials at or near
the Project, a breach of representations under Section 5.1, or an Event of
Default, in which case any such Site Assessment or update shall be at Borrower's
expense.

  

(4)         Borrower shall at all times comply with the provisions of the
Easement Agreement (defined below), including permitting Montrose Chemical
Corporation of California, a Delaware corporation ("Montrose"), access to the
Project to conduct "Environmental Activities" as defined in the Easement
Agreement. As used above, the "Easement Agreement" means, collectively, (a) that
certain Easement Agreement dated October 18, 2010 by and between Borrower and
Montrose, which was recorded in the Official Records of Los Angeles County,
California on December 29, 2010 as Instrument No. 20101933398, and (b) that
certain Memorandum of Easement Agreement dated September 23, 2010 by and between
Borrower and Montrose, which was recorded in the Official Records of Los Angeles
County, California on December 29, 2010 as Instrument No. 20101933399.

 

-25-

 

 

Section 5.3           Allocation of Risks and Indemnity. As between Borrower and
Lender, all risk of loss associated with non-compliance with Environmental Laws,
or with the presence of any Hazardous Material at, upon, within, contiguous to
or otherwise affecting the Project, shall lie solely with Borrower. Accordingly,
Borrower shall bear all risks and costs associated with any loss (including any
loss in value attributable to Hazardous Materials), damage or liability
therefrom, including all costs of removal of Hazardous Materials or other
remediation reasonably required by Lender or by law. Borrower shall at all times
indemnify, defend and hold Lender harmless from and against any and all claims,
suits, actions, debts, damages, losses, liabilities, litigations, judgments,
charges, costs and expenses (including reasonable costs of defense), of any
nature whatsoever proffered or incurred by Lender, whether as mortgagee or
beneficiary under the Mortgage, as mortgagee in possession, or as
successor-in-interest to Borrower by foreclosure deed or deed in lieu of
foreclosure, and whether based in contract, tort, implied or express warranty,
strict liability, criminal or civil statute or common law, including those
arising from the joint, concurrent or comparative negligence of Lender, under or
on account of the Environmental Laws, including the assertion of any lien
thereunder, with respect to: (1) a breach of any representation, warranty or
covenant of Borrower contained in this Article 5; (2) any acts performed by
Lender pursuant to the provisions of this Article 5; (3) any discharge of
Hazardous Materials, the threat of discharge of any Hazardous Materials or the
storage or presence of any Hazardous Materials affecting the Project whether or
not the same originates or emanates from the Project or any contiguous real
estate, including any loss of value of the Project as a result of the foregoing;
(4) any costs of removal or remedial action incurred by the United States
Government or any costs incurred by any other Person or damages from injury to,
destruction of, or loss of natural resources including reasonable costs of
assessing such injury, destruction or loss incurred pursuant to any
Environmental Laws; (5) liability for personal injury or property damage arising
under any statutory or common law tort theory, including without limitation
damages assessed for the maintenance of a public or private nuisance or for the
carrying on of an abnormally dangerous activity at, upon, under or within the
Project; and/or (6) any other environmental matter affecting the Project within
the jurisdiction of the Environmental Protection Agency, any other federal
agency or any state or local environmental agency. The foregoing
notwithstanding, Borrower shall not be liable under the foregoing
indemnification to the extent any such loss, liability, damage, claim, cost or
expense results solely from Lender's gross negligence or willful misconduct.
Borrower's obligations under this Article 5 shall arise upon the discovery of
the presence of any Hazardous Material, whether or not the Environmental
Protection Agency, any other federal agency or any state or local environmental
agency has taken or threatened any action in connection with the presence of any
Hazardous Materials and whether or not the existence of any such Hazardous
Material or potential liability on account thereof is disclosed in the Site
Assessment, and shall continue notwithstanding the repayment of the Loan or any
transfer or sale of any right, title and interest in the Project (by
foreclosure, deed in lieu of foreclosure or otherwise). Notwithstanding the
foregoing, subject to the conditions specified below in this Section 5.3,
Borrower shall not be liable under this Section 5.3 for such indemnified matters
directly created or arising from events or conditions caused or created by
Lender and first existing after Lender acquires title to the Project by
foreclosure or acceptance of a deed in lieu thereof, but only if (a) not more
than ninety (90) days and not less than thirty (30) days prior to the date
Lender acquires title, Borrower delivers to Lender a current site assessment
showing no adverse matters or items not reflected in the Site Assessment
delivered to Lender prior to the Closing Date (and, as to any adverse matters or
items reflected in the original Site Assessment, none shall have worsened), and
(b) such loss, liability, damage, claim, cost or expense does not directly or
indirectly arise from or relate to any release of or exposure to any Hazardous
Material (including personal injury or damage to property), non-compliance with
any Environmental Laws, or remediation existing or occurring prior to the date
Lender acquires title to the Project.

 

-26-

 

 

Section 5.4           Lender's Right to Protect Collateral. If (1) any discharge
of Hazardous Materials or the threat of a discharge of Hazardous Material
affecting the Project occurs, whether originating or emanating from the Project
or any contiguous real estate, and/or (2) Borrower fails to comply with any
Environmental Laws or related regulations, Lender may at its election, but
without the obligation so to do, give such notices and/or cause such work to be
performed at the Project and/or take any and all other actions as Lender shall
deem necessary or advisable in order to abate the discharge of any Hazardous
Material, remove the Hazardous Material or cure Borrower's noncompliance.

 

Section 5.5           No Waiver. Notwithstanding any provision in this Article 5
or elsewhere in the Loan Documents, or any rights or remedies granted by the
Loan Documents, Lender does not waive and expressly reserves all rights and
benefits now or hereafter accruing to Lender under any "security interest" or
"secured creditor" exception under applicable Environmental Laws, as the same
may be amended. No action taken by Lender pursuant to the Loan Documents shall
be deemed or construed to be a waiver or relinquishment of any such rights or
benefits under any "security interest exception."

 

ARTICLE 6

LEASING MATTERS

 

Section 6.1           Representations and Warranties on Leases. Borrower
represents and warrants to Lender with respect to leases of the Project that:
(1) the rent roll delivered to Lender is true and correct, and the leases are
valid and in full force and effect; (2) the leases (including amendments) are in
writing, and there are no oral agreements with respect thereto; (3) the copies
of the leases delivered to Lender are true and complete; (4) neither the
landlord nor any tenant is in default under any of the leases; (5) Borrower has
no knowledge of any notice of termination or default with respect to any lease;
(6) Borrower has not assigned or pledged any of the leases, the rents or any
interests therein except to Lender; (7) no tenant or other party has an option
to purchase all or any portion of the Project; (8) except as expressly set forth
in the leases provided to Lender prior to the Closing Date, no tenant has the
right to terminate its lease prior to expiration of the stated term of such
lease; (9) no tenant has prepaid more than one month's rent in advance (except
for bona fide security deposits not in excess of an amount equal to two month's
rent); and (10) all existing leases are subordinate to the Mortgage either
pursuant to their terms or a recorded subordination agreement.

 

-27-

 

 

Section 6.2           Standard Lease Form; Approval Rights. All leases and other
rental arrangements shall in all respects be approved by Lender in its
reasonable discretion and shall be on a standard lease form approved by Lender
with no material modifications (except as approved by Lender). Such lease form
shall provide that the tenant shall attorn to Lender, and that any cancellation,
surrender, or amendment of such lease without the prior written consent of
Lender shall be voidable by Lender. Without limiting the provisions of Section
5.2(2), Borrower shall not enter into a lease with a new tenant that would use,
generate or store at the Project chlorinated solvents, chlorobenzine or
parachlorobenzine sulfonic acid (pCBSA), and Borrower shall include in all
future leases a provision expressly prohibiting the use, generation or storage
of such substances. Within ten (10) days after Lender's request, Borrower shall
furnish to Lender a statement of all tenant security deposits, and copies of all
leases not previously delivered to Lender, certified by Borrower as being true
and correct.

 

Section 6.3           Covenants. Borrower (1) shall perform the obligations
which Borrower is required to perform under the leases; (2) shall enforce the
obligations to be performed by the tenants; (3) shall promptly furnish to Lender
any notice of default or termination received by Borrower from any tenant, and
any notice of default or termination given by Borrower to any tenant; (4) shall
not collect any rents for more than thirty (30) days in advance of the time when
the same shall become due, except for bona fide security deposits not in excess
of an amount equal to two months rent; (5) shall not enter into any ground lease
or master lease of any part of the Project; (6) shall not further assign or
encumber any lease; (7) shall not, except with Lender's prior written consent,
cancel or accept surrender or termination of any lease (other than a termination
resulting from a tenant exercising a unilateral early termination right
expressly set forth in a lease approved by Lender); and (8) shall not, except
with Lender's prior written consent, modify or amend any lease (except for minor
modifications and amendments entered into in the ordinary course of business,
consistent with prudent property management practices, not affecting the
economic terms of the lease), and any action in violation of clauses (5), (6),
(7), and (8) of this Section 6.3 shall be void at the election of Lender.

 

Section 6.4           Tenant Estoppels. At Lender's request (but not more
frequently than once in any 12-month period, or while any Event of Default
exists), Borrower shall obtain and furnish to Lender, written estoppels in form
and substance satisfactory to Lender, executed by tenants under leases in the
Project and confirming the term, rent, and other provisions and matters relating
to the leases.

 

-28-

 

 

ARTICLE 7

FINANCIAL REPORTING

 

Section 7.1          Financial Statements.

 

(1)         Monthly Reports. Within forty-five (45) days after the end of each
calendar month, Borrower shall furnish to Lender a current (as of the calendar
month just ended) balance sheet, a detailed operating statement (showing monthly
activity and year-to-date) stating Operating Revenues, Operating Expenses and
Net Cash Flow for the calendar month just ended, an updated rent roll, and, as
requested by Lender, a written statement setting forth any variance from the
annual budget, a general ledger, copies of bank statements and bank
reconciliations and other documentation supporting the information disclosed in
the most recent financial statements.

 

(2)         Quarterly Reports. Within forty-five (45) days after the end of each
calendar quarter, Borrower shall furnish to Lender (a) a detailed operating
statement (showing quarterly activity and year-to-date) stating Operating
Revenues, Operating Expenses and Net Cash Flow for the calendar quarter just
ended, and (b) a current (as of the end of such calendar quarter) balance sheet
and income statement (showing quarterly activity and year-to-date) for
Guarantor, along with a Compliance Certificate.

 

(3)         Annual Reports. Within one hundred twenty (120) days after the end
of each fiscal year of Borrower's operation of the Project, Borrower shall
furnish to Lender a current (as of the end of such fiscal year) balance sheet, a
detailed operating statement stating Operating Revenues, Operating Expenses and
Net Cash Flow for each of Borrower and the Project. In addition, within one
hundred twenty (120) after the end of each fiscal year of Guarantor, Borrower
shall furnish to Lender a current (as of the end of such fiscal year) balance
sheet and income statement for Guarantor, along with a Compliance Certificate as
of the end of such fiscal year. If required by Lender, such annual financial
statements for Borrower, the Project and/or Guarantor shall be prepared on a
review basis and certified by an independent public accountant satisfactory to
Lender.

 

(4)         Certification; Supporting Documentation. Each such financial
statement shall be in scope and detail satisfactory to Lender and certified by
the chief financial representative of Borrower and Guarantor, as applicable.

 

(5)         Tax Returns. Borrower shall furnish to Lender copies of Borrower's
filed federal, state and (if applicable) local income tax returns for each
taxable year (with all forms and supporting schedules attached) within
thirty (30) days after filing.

 

Section 7.2          Accounting Principles. All financial statements shall be
prepared in accordance with generally accepted accounting principles,
consistently applied from year to year. If the financial statements are prepared
on an accrual basis, such statements shall be accompanied by a reconciliation to
cash basis accounting principles.

 

Section 7.3          Other Information. Borrower shall deliver to Lender such
additional information regarding Borrower, its subsidiaries, its business, any
Borrower Party, and the Project within thirty (30) days after Lender's request
therefor.

 

Section 7.4          Annual Budget. At least thirty (30) days prior to the
commencement of each fiscal year, Borrower shall provide to Lender its proposed
annual capital improvements budget for such fiscal year for Lender's review and
approval, and Borrower shall provide to Lender its proposed annual operating
budget for such fiscal year for Lender's review.

 

-29-

 

 

Section 7.5         Audits. Lender's employees and third party consultants shall
be entitled to perform such financial investigations and audits of Borrower's
books and records as Lender shall deem necessary. Borrower shall permit Lender
and Lender's agents and consultants to examine such records, books and papers of
Borrower which reflect upon its financial condition, the income and expenses
relative to the Project and the representations set forth in Article 9. Borrower
authorizes Lender to communicate directly with Borrower's independent certified
public accountants, and authorizes such accountants to disclose to Lender any
and all financial statements and other supporting financial documents and
schedules, including copies of any management letter, with respect to the
business, financial condition and other affairs of Borrower.

 

ARTICLE 8

COVENANTS

 

Borrower covenants and agrees with Lender as follows:

 

Section 8.1         Due on Sale and Encumbrance; Transfers of Interests. Without
the prior written consent of Lender,

 

(1)         no Transfer shall occur or be permitted, nor shall Borrower enter
into any easement or other agreement granting rights in or restricting the use
or development of the Project;

 

(2)         no Transfer shall occur or be permitted which would (a) cause
Cornerstone Operating Partnership, L.P., a Delaware limited partnership
("Operating Partnership"), to own less than one hundred percent (100%) of the
beneficial interests in Borrower and the Project, (b) cause Cornerstone REIT to
(i) own less than ninety-nine and nine-tenths percent (99.9%) of the Operating
Partnership or (ii) cease to be the general partner of the Operating
Partnership, or (c) result in a new general partner, member or limited partner
having the ability to control the affairs of Borrower being admitted to or
created in Borrower or the Operating Partnership (or result in any existing
general partner or member or controlling limited partner withdrawing from
Borrower or the Operating Partnership); and

 

(3)         no Transfer shall occur or be permitted which, either alone or
together with all prior Transfers during the Loan term, would result in the
Transfer of more than twenty-five percent (25%) of the direct or indirect
beneficial or other ownership interest in Borrower..

 

-30-

 

 

As used in this Agreement, "Transfer" shall mean any direct or indirect sale,
transfer, conveyance, installment sale, master lease, mortgage, pledge,
encumbrance, grant of Lien or other interest, license, lease, alienation or
assignment, whether voluntary or involuntary, of all or any portion of the
direct or indirect legal or beneficial ownership of, or any interest in (a) the
Project or any part thereof, or (b) Borrower, including any agreement to
transfer or cede to another Person any voting, management or approval rights, or
any other rights, appurtenant to any such legal or beneficial ownership or other
interest. "Transfer" is specifically intended to include any pledge or
assignment, directly or indirectly, of a controlling interest in Borrower or its
general partner, controlling limited partner or controlling member for purposes
of securing so-called "mezzanine" indebtedness. "Transfer" shall not include
(i) the leasing of individual units within the Project so long as Borrower
complies with the provisions of the Loan Documents relating to such leasing
activity; or (ii) the transfer of ownership interests in Cornerstone REIT, so
long as Cornerstone REIT continues to be a public real estate investment trust,
registered with the Securities and Exchange Commission.

 

Without limiting the foregoing, Borrower further agrees that it will require
each Person that proposes to become a partner, member or shareholder (each such
Person, an "Interest Holder") in Borrower after the Closing Date to sign and
deliver to Borrower, within thirty (30) days after such transfer (and Borrower
shall deliver to Lender promptly after receipt), a certificate executed by a
duly authorized officer of the new Interest Holder containing representations,
warranties and covenants substantially the same as the representations,
warranties and covenants provided by Borrower in Article 9 hereof.

 

Section 8.2           Taxes; Charges. Borrower shall pay before any fine,
penalty, interest or cost may be added thereto, and shall not enter into any
agreement to defer, any real estate taxes and assessments, franchise taxes and
charges, and other governmental charges that may become a Lien upon the Project
or become payable during the term of the Loan, and will promptly furnish Lender
with evidence of such payment; however, Borrower's compliance with Section 3.4
of this Agreement relating to impounds for taxes and assessments shall, with
respect to payment of such taxes and assessments, be deemed compliance with this
Section 8.2. Borrower shall not suffer or permit the joint assessment of the
Project with any other real property constituting a separate tax lot or with any
other real or personal property. Borrower may in good faith contest, by proper
legal actions or proceedings, the validity or amount of any tax or assessment
assessed upon the Project provided that at the time of commencement of any such
action or proceeding, and during the pendency thereof, (1) no Event of Default
shall be continuing; (2) Borrower provides Lender with a release bond in such
form and amount as are satisfactory to Lender, including Lender's estimate of
interest, penalties and attorneys' fees; (3) such contest operates to suspend
collection of the contested tax or assessment; (4) Borrower maintains and
prosecutes such contest continuously with diligence, and concludes such contest
prior to the thirtieth (30th) day preceding the earlier to occur of the Maturity
Date or the date on which the Project is scheduled to be sold for non-payment;
(5) the Project shall not be subject to forfeiture or loss or any Lien by reason
of the institution or prosecution of such contest; and (6) Borrower shall
promptly pay or discharge such contested tax or assessment and all additional
charges, interest, penalties and expenses, if any, and shall deliver to Lender
evidence acceptable to Lender of such compliance, payment or discharge, if such
contest is terminated or discontinued adversely to Borrower.

 

-31-

 

 

Section 8.3           Control; Management. Without the prior written consent of
Lender, there shall be no change in the day-to-day control and management of
Borrower or Borrower's general partner or managing member, and no change in
their respective organizational documents relating to control over Borrower,
Borrower's general partner or managing member and/or the Project. Borrower shall
not terminate, replace or appoint any Manager or terminate or amend the
Management Agreement without Lender's prior written approval, which shall not be
unreasonably withheld. Any change in ownership or control of the Manager shall
be cause for Lender to reapprove (in its reasonable discretion) such Manager and
Management Agreement, provided that Borrower shall not be in breach of this
requirement unless Borrower has failed to notify Lender of such change in
ownership or control after Borrower obtains actual knowledge of such event. Each
Manager shall hold and maintain all necessary licenses, certifications and
permits required by law. Borrower shall fully perform all of its covenants,
agreements and obligations under the Management Agreement.

 

Section 8.4           Operation; Maintenance; Inspection. Borrower shall observe
and comply with all legal requirements applicable to its existence and to the
ownership, use and operation of the Project. Borrower shall maintain the Project
in good condition and promptly repair any damage or casualty. Borrower shall
not, without the prior written consent of Lender, undertake any material
alteration of the Project or permit any of the fixtures or personalty owned by
Borrower to be removed at any time from the Project, unless the removed item is
removed temporarily for maintenance and repair or, if removed permanently, is
obsolete and is replaced by an article of equal or better suitability and value,
owned by Borrower and free and clear of any Liens except those in favor of
Lender. Borrower shall permit Lender and its agents, representatives and
employees, upon reasonable prior notice to Borrower, to inspect the Project and
conduct such environmental and engineering studies as Lender may require,
provided such inspections and studies do not materially interfere with the use
and operation of the Project.

 

Section 8.5           Taxes on Security. Borrower shall pay all taxes, charges,
filing, registration and recording fees, excises and levies payable with respect
to the Note or the Liens created or secured by the Loan Documents, other than
income, franchise and doing business taxes imposed on Lender. If there shall be
enacted any law (1) deducting the Loan from the value of the Project for the
purpose of taxation, (2) affecting any Lien on the Project, or (3) changing
existing laws of taxation of mortgages, deeds of trust, security deeds, or debts
secured by real property, or changing the manner of collecting any such taxes,
Borrower shall either (a) promptly pay to Lender, on demand, all taxes, costs
and charges for which Lender is or may be liable as a result thereof; however,
if such payment would be prohibited by law or would render the Loan usurious,
then instead of collecting such payment, Lender may declare all amounts owing
under the Loan Documents to be immediately due and payable; or (b) repay the
Loan in full. Borrower shall not be required to pay any Spread Maintenance
Amount in connection with any prepayment of the Loan pursuant to this Section.

 

-32-

 

 

Section 8.6           Legal Existence; Name, Etc.   Borrower shall preserve and
keep in full force and effect its existence as, and at all times operate as, a
Single Purpose Entity, and Borrower and each general partner, managing member or
non-member manager in Borrower shall preserve and keep in full force and effect
its entity status, franchises, rights and privileges under the laws of the state
of its formation, and all qualifications, licenses and permits applicable to the
ownership, use and operation of the Project. Neither Borrower nor any Borrower
Party shall wind up, liquidate, dissolve, reorganize, merge, or consolidate with
or into any Person. Without limiting the foregoing, neither Borrower nor any
general partner or managing member of Borrower shall reincorporate or reorganize
itself under the laws of any jurisdiction other than the jurisdiction in which
it is incorporated or organized as of the Closing Date. Borrower and each
general partner or managing member in Borrower shall conduct business only in
its own name and shall not change its name, identity, organizational structure,
state of formation or the location of its chief executive office or principal
place of business unless Borrower (1) shall have obtained the prior written
consent of Lender to such change, and (2) shall have taken all actions necessary
or requested by Lender to file or amend any financing statement or continuation
statement to assure perfection and continuation of perfection of security
interests under the Loan Documents. Borrower (and each general partner or
managing member in Borrower, if any) shall maintain its separateness as an
entity, including maintaining separate books, records, and accounts and
observing corporate and partnership formalities independent of any other entity,
shall pay its obligations with its own funds and shall not commingle funds or
assets with those of any other entity. If Borrower does not have an
organizational identification number and later obtains one, Borrower shall
promptly notify Lender of its organizational identification number.

 

Section 8.7           Affiliate Transactions. Without the prior written consent
of Lender, Borrower shall not engage in any transaction affecting the Project
with an Affiliate of Borrower or of any Borrower Party.

 

Section 8.8           Limitation on Other Debt. Borrower (and each general
partner or managing member in Borrower, if any) shall not, without the prior
written consent of Lender, incur any Debt other than the Loan and customary
trade payables which are payable, and shall be paid, within sixty (60) days of
when incurred.

 

Section 8.9           Mechanics Liens and Stop Payment Notices. Borrower shall
pay when due all claims and demands of mechanics, materialmen, laborers and
others which, if unpaid, might result in a mechanics or materialmans or similar
Lien and/or notice of pendency of action (each, a "Mechanics Lien") being filed
or recorded against the Project or the assertion of a stop payment notice or
similar claim ("Stop Payment Notice") against Loan proceeds, and shall defend,
indemnify and hold Lender harmless from all Mechanics Liens and Stop Payment
Notices including all proceedings to foreclose on Mechanics Liens or to enforce
Stop Payment Notices. If any Mechanics Liens are filed, recorded or otherwise
asserted against any portion of the Project, or if any such Stop Payment Notices
are asserted against Loan proceeds, Borrower shall, within ten (10) days of
written demand, discharge or cause to be discharged such Mechanics Lien and/or
Stop Payment Notice, and shall promptly obtain the dismissal of any proceedings
for the foreclosure or the enforcement thereof. However, Borrower may contest in
good faith the validity of any Mechanics Lien or Stop Payment Notice so long as
(1) Borrower notifies Lender that it intends to contest such Mechanics Lien or
Stop Payment Notice, (2) Borrower provides Lender with (a) an endorsement to
Lender's title insurance policy (insuring against such Mechanics Lien) in form
and substance satisfactory to Lender, and (b) either a release bond or other
security, in either case in such form and amount as may be satisfactory to
Lender, including Lender's estimate of interest, penalties and attorneys' fees,
and (3) Borrower is diligently contesting the same by appropriate legal
proceedings in good faith, at its own expense, and on its own behalf and on
behalf of Lender, and concludes such contest prior to the tenth (10th) day
preceding the earlier to occur of the Maturity Date or the date on which the
Project is scheduled to be sold for non-payment, and timely pays any award,
judgment or settlement in favor of such Mechanics Lien or Stop Payment Notice
claimant. Lender shall have no obligation to make any Loan advances until all
Mechanics Liens and Stop Payment Notices have been fully released or discharged.
Borrower's breach of its obligations under this Section 8.9 with respect to any
Mechanic's Lien shall constitute a Transfer in violation of Section 8.9.

 

-33-

 

 

Section 8.10         Further Assurances. Borrower shall promptly (1) cure any
defects in the execution and delivery of the Loan Documents, (2) provide, and
cause each Borrower Party to provide, Lender such additional information and
documentation on Borrower's and each Borrower Party's legal or beneficial
ownership, policies, procedures and sources of funds as Lender deems necessary
or prudent to enable Lender to comply with Anti-Money Laundering Laws as now in
existence or hereafter amended, and (3) execute and deliver, or cause to be
executed and delivered, all such other documents, agreements and instruments as
Lender may reasonably request to further evidence and more fully describe the
collateral for the Loan, to correct any omissions in the Loan Documents, to
perfect, protect or preserve any Liens created under any of the Loan Documents,
or to make any recordings, file any notices, or obtain any consents, as may be
necessary or appropriate in connection therewith. From time to time upon the
written request of Lender, Borrower shall deliver to Lender a schedule of the
name, legal domicile address and jurisdiction of organization, if applicable,
for each Borrower Party and each holder of a legal interest in Borrower.

 

Section 8.11         Estoppel Certificates. Borrower, within ten (10) days after
request (but not more frequently than once in any 12-month period, or while any
Event of Default exists), shall furnish to Lender a written statement, duly
acknowledged, setting forth the amount due on the Loan, the terms of payment of
the Loan, the date to which interest has been paid, whether any offsets or
defenses exist against the Loan and, if any are alleged to exist, the nature
thereof in detail, and such other matters as Lender reasonably may request.

 

Section 8.12         Notice of Certain Events. Borrower shall promptly notify
Lender of (1) any Potential Default or Event of Default, together with a
detailed statement of the steps being taken to cure such Potential Default or
Event of Default; (2) any notice of default received by Borrower or any Borrower
Party under other obligations relating to the Project or otherwise material to
Borrower's business; and (3) any threatened or pending legal, judicial or
regulatory proceedings, including any dispute between Borrower and any
governmental authority, affecting Borrower or the Project.

 

Section 8.13         Indemnification. Borrower shall indemnify, defend and hold
Lender harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs and
disbursements (including the reasonable fees and actual expenses of Lender's
counsel) of any kind or nature whatsoever, including those arising from the
joint, concurrent, or comparative negligence of Lender, in connection with (1)
any inspection, review or testing of or with respect to the Project, (2) any
investigative, administrative, mediation, arbitration, or judicial proceeding,
whether or not Lender is designated a party thereto, commenced or threatened at
any time (including after the repayment of the Loan) in any way related to the
execution, delivery or performance of any Loan Document, to the Project, to the
Borrower or its owners, or to the entire course of dealing, prior to the Closing
Date, between Lender and the Borrower or any Borrower Party with respect to the
Loan or the transactions contemplated by the Loan Documents, or to any dealings
between the Borrower or its owners and any third parties (including any and all
costs and expenses incurred by Lender in responding to any third-party subpoenas
or other third-party discovery requests and defending any depositions of their
respective directors, officers, employees, agents or attorneys), (3) any
proceeding instituted by any Person claiming a Lien, and (4) any brokerage
commissions or finder's fees claimed by any broker or other party in connection
with the Loan, the Project, or any of the transactions contemplated in the Loan
Documents, except to the extent any of the foregoing is caused by Lender's gross
negligence or willful misconduct.

 

-34-

 

 

Section 8.14        Application of Operating Revenues. Borrower shall apply all
Operating Revenues to the payment of Debt Service and other payments due under
the Loan Documents, taxes, assessments, water charges, sewer rents and other
governmental charges levied, assessed or imposed against the Project, insurance
premiums, operations and maintenance charges relating to the Project, and other
obligations of the lessor under leases of space at the Project, before using
Operating Revenues for any other purpose.

 

Section 8.15       Representations and Warranties. Borrower will cause all
representations and warranties to remain true and correct all times while any
portion of the Loan remains outstanding.

 

Section 8.16        Post-Closing Matters.

 

(1)         Immediate Repairs. Within six (6) months after the Closing Date,
Borrower shall deliver to Lender evidence reasonably satisfactory to Lender that
Borrower has completed, Lien-free and in accordance with all applicable legal
requirements, the immediate repairs work (the "Immediate Repairs"), consisting
of installing hand railings at the landings on exterior stairs, as recommended
in that certain Property Condition Assessment for the Project dated as of
August 13, 2012 prepared by EMG (EMG Project No. 102648.12R-001.042) (the
"Property Report"). Borrower acknowledges receipt of the Property Report, and
Borrower shall commence work on the Immediate Repairs promptly after the Closing
Date.

 

(2)         Delivery of Sinkhole Endorsement. Within three Business Days after
the Closing Date, Borrower shall deliver to Lender a copy of the sinkhole
endorsement to Borrower's property insurance, which endorsement is required
pursuant to Section 3.1(1).

 

(3)         Delivery of Counterparty Signature. Within three Business Days after
the Closing Date, Borrower shall deliver to Lender the Counterparty's signature
to the Notice of Security Interest and Acknowledgment, substantially in the form
of Exhibit B to the Interest Rate Cap Security Agreement executed by Borrower in
favor of Lender.

 

-35-

 

 

ARTICLE 9

ANTI-MONEY LAUNDERING AND
INTERNATIONAL TRADE CONTROLS

 

Section 9.1        Compliance with International Trade Control Laws and OFAC
Regulations. Borrower represents, warrants and covenants to Lender that:

 

(1)         It is not now nor shall it be at any time until after the Loan is
fully repaid a Person with whom a U.S. Person, including a Financial
Institution, is prohibited from transacting business of the type contemplated by
this Agreement, whether such prohibition arises under U.S. law, regulation,
executive orders and lists published by the OFAC (including those executive
orders and lists published by OFAC with respect to Specially Designated
Nationals and Blocked Persons) or otherwise.

 

(2)         No Borrower Party and no Person who owns a direct interest in
Borrower is now nor shall be at any time until after the Loan is fully repaid a
Person with whom a U.S. Person, including a Financial Institution, is prohibited
from transacting business of the type contemplated by this Agreement, whether
such prohibition arises under U.S. law, regulation, executive orders and lists
published by the OFAC (including those executive orders and lists published by
OFAC with respect to Specially Designated Nationals and Blocked Persons) or
otherwise.

 

Section 9.2          Borrower's Funds. Borrower represents, warrants and
covenants to Lender that:

 

(1)         It has taken, and shall continue to take until after the Loan is
fully repaid, such measures as are required by law to verify that the funds
invested in the Borrower are derived (a) from transactions that do not violate
U.S. law nor, to the extent such funds originate outside the United States, do
not violate the laws of the jurisdiction in which they originated; and (b) from
permissible sources under U.S. law and to the extent such funds originate
outside the United States, under the laws of the jurisdiction in which they
originated.

 

(2)         To the best of its knowledge, neither Borrower, nor any Borrower
Party, nor any holder of a direct interest in Borrower, nor any Person providing
funds to Borrower (a) is under investigation by any governmental authority for,
or has been charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities, any crimes which in the United States would be
predicate crimes to money laundering, or any violation of any Anti-Money
Laundering Laws; (b) has been assessed civil or criminal penalties under any
Anti-Money Laundering Laws; and (c) has had any of its/his/her funds seized or
forfeited in any action under any Anti-Money Laundering Laws.

 

-36-

 

 

(3)         Borrower shall make payments on the Loan solely from funds invested
in Borrower, Operating Revenues or insurance proceeds unless otherwise agreed to
by Lender.

 

(4)         To the best of Borrower's knowledge, as of the Closing Date and at
all times during the term of the Loan, all Operating Revenues are and will be
derived from lawful business activities of Project tenants or other permissible
sources under U.S. law.

 

(5)         Borrower will take reasonable steps to verify that funds used to
repay the Loan (whether in connection with a refinancing, asset sale or
otherwise) are from sources permissible under U.S. law and to the extent such
funds originate outside the United States, permissible under the laws of the
jurisdiction in which they originated.

 

ARTICLE 10

EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default under the Loan:

 

Section 10.1         Payments. Borrower's failure to pay any regularly scheduled
installment of principal, interest or other amount due under the Loan Documents
within five (5) days of (and including) the date when due, or Borrower's failure
to pay the Loan at the Maturity Date, whether by acceleration or otherwise.

 

Section 10.2         Insurance. Borrower's failure to maintain insurance as
required under Section 3.1 of this Agreement.

 

Section 10.3         Transfer. Any Transfer occurs in violation of Section 8.1
of this Agreement.

 

Section 10.4        Covenants. Borrower's failure to perform, observe or comply
with any of the agreements, covenants or provisions contained in this Agreement
or in any of the other Loan Documents (other than those agreements, covenants
and provisions referred to elsewhere in this Article 10), and the continuance of
such failure for thirty (30) days after notice by Lender to Borrower; however,
subject to any shorter period for curing any failure by Borrower as specified in
any of the other Loan Documents, Borrower shall have an additional sixty (60)
days to cure such failure if (1) such failure does not involve the failure to
make payments on a monetary obligation; (2) such failure cannot reasonably be
cured within thirty (30) days but, using reasonable diligence, is curable within
such additional 60-day period; (3) Borrower is diligently undertaking to cure
such default, and (4) Borrower has provided Lender with security reasonably
satisfactory to Lender against any interruption of payment or impairment of
collateral as a result of such continuing failure. The notice and cure
provisions of this Section 10.4 do not apply to the other Events of Default
described in this Article 10 or to Borrower's failure to perform, observe or
comply with any of the agreements, covenants or provisions contained in
Article 9 (for which no notice and cure period shall apply).

 

-37-

 

 

Section 10.5         Representations and Warranties. Any representation or
warranty made in any Loan Document proves to be untrue in any material respect
when made or deemed made.

 

Section 10.6         Other Encumbrances. Any default under any document or
instrument, other than the Loan Documents, evidencing or creating a Lien on the
Project or any part thereof.

 

Section 10.7         Involuntary Bankruptcy or Other Proceeding. Commencement of
an involuntary case or other proceeding against Borrower, any Borrower Party or
any other Person having an ownership or security interest in the Project (each,
a "Bankruptcy Party") which seeks liquidation, reorganization or other relief
with respect to it or its Debts or other liabilities under any bankruptcy,
insolvency or other similar law now or hereafter in effect or seeks the
appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any of its property, and such involuntary case or other
proceeding shall remain undismissed or unstayed for a period of sixty (60) days;
or an order for relief against a Bankruptcy Party shall be entered in any such
case under the Federal Bankruptcy Code.

 

Section 10.8         Voluntary Petitions, Etc.  Commencement by a Bankruptcy
Party of a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its Debts or other
liabilities under any bankruptcy, insolvency or other similar law or seeking the
appointment of a trustee, receiver, liquidator, custodian or other similar
official for it or any of its property, or consent by a Bankruptcy Party to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or the making
by a Bankruptcy Party of a general assignment for the benefit of creditors, or
the failure by a Bankruptcy Party, or the admission by a Bankruptcy Party in
writing of its inability, to pay its debts generally as they become due, or any
action by a Bankruptcy Party to authorize or effect any of the foregoing.

  

Section 10.9         Guarantor's Tangible Net Worth and Liquidity. The failure
of Guarantor to maintain at all times (a) a Tangible Net Worth of not less Ten
Million and No/100 Dollars ($10,000,000.00) and (b) Cash Liquidity Balances of
not less than Two Million and No/100 Dollars ($2,000,000.00).

 

ARTICLE 11

REMEDIES

 

Section 11.1         Remedies - Insolvency Events. Upon the occurrence of any
Event of Default described in Section 10.7 or Section 10.8, the obligations of
Lender to advance amounts hereunder shall immediately terminate, and all amounts
due under the Loan Documents immediately shall become due and payable, all
without written notice and without presentment, demand, protest, notice of
protest or dishonor, notice of intent to accelerate the maturity thereof, notice
of acceleration of the maturity thereof, or any other notice of default of any
kind, all of which are hereby expressly waived by Borrower; however, if the
Bankruptcy Party under Section 10.7 or Section 10.8 is other than Borrower, then
all amounts due under the Loan Documents shall become immediately due and
payable at Lender's election, in Lender's sole discretion.

 

-38-

 

 

Section 11.2         Remedies - Other Events. Except as set forth in Section
11.1 above, while any Event of Default exists, Lender may (1) by written notice
to Borrower, declare the entire Loan to be immediately due and payable without
presentment, demand, protest, notice of protest or dishonor, notice of intent to
accelerate the maturity thereof, notice of acceleration of the maturity thereof,
or other notice of default of any kind, all of which are hereby expressly waived
by Borrower, (2) terminate the obligation, if any, of Lender to advance amounts
hereunder, and (3) exercise all rights and remedies therefor under the Loan
Documents and at law or in equity.

 

Section 11.3         Lender's Right to Perform the Obligations. If Borrower
shall fail, refuse or neglect to make any payment or perform any act required by
the Loan Documents, then while any Event of Default exists, and without notice
to or demand upon Borrower and without waiving or releasing any other right,
remedy or recourse Lender may have because of such Event of Default, Lender may
(but shall not be obligated to) make such payment or perform such act for the
account of and at the expense of Borrower, and shall have the right to enter
upon the Project for such purpose and to take all such action thereon and with
respect to the Project as it may deem necessary or appropriate. If Lender shall
elect to pay any sum due with reference to the Project, Lender may do so in
reliance on any bill, statement or assessment procured from the appropriate
governmental authority or other issuer thereof without inquiring into the
accuracy or validity thereof. Similarly, in making any payments to protect the
security intended to be created by the Loan Documents, Lender shall not be bound
to inquire into the validity of any apparent or threatened adverse title, Lien,
encumbrance, claim or charge before making an advance for the purpose of
preventing or removing the same. Borrower shall indemnify, defend and hold
Lender harmless from and against any and all losses, liabilities, claims,
damages, expenses, obligations, penalties, actions, judgments, suits, costs or
disbursements of any kind or nature whatsoever, including reasonable attorneys'
fees and disbursements, incurred or accruing by reason of any acts performed by
Lender pursuant to the provisions of this Section 11.3, including those arising
from the joint, concurrent, or comparative negligence of Lender, except to the
extent caused by Lender's gross negligence or willful misconduct. All sums paid
by Lender pursuant to this Section 11.3 and all other sums expended by Lender to
which it shall be entitled to be indemnified, together with interest thereon at
the Default Rate from the date of such payment or expenditure until paid, shall
constitute additions to the Loan, shall be secured by the Loan Documents and
shall be paid by Borrower to Lender upon demand.

 

ARTICLE 12

MISCELLANEOUS

 

Section 12.1         Notices. Any notice required or permitted to be given under
this Agreement shall be in writing and either shall be mailed by certified mail,
postage prepaid, return receipt requested, or sent by overnight air courier
service, or personally delivered to a representative of the receiving party, or
sent by facsimile or electronic mail (provided that for both facsimile and
electronic mail delivery, an identical notice is also sent simultaneously by
mail, overnight courier or personal delivery as otherwise provided in this
Section 12.1). All such notices shall be mailed, sent or delivered, addressed to
the party for whom it is intended at its address set forth below.

 

-39-

 

 

If to Borrower: COP – Western Ave., LLC   1920 Main St, Suite 400   Irvine,
California  92614   Attention: Jon Carley   Facsimile: (949) 852-2734   E-Mail:
jcarley@crefunds.com       with a copy to:       COP – Western Ave., LLC   1920
Main St, Suite 400,   Irvine, California 92614   Attention: Kent Eikanas  
Facsimile: (949) 852-2734   E-Mail: keikanas@crefunds.com       with a copy to:
      Hanson Bridgett LLP   425 Market Street, 26th Floor   San Francisco,
California 94105   Attention: Jennifer Berland   Facsimile: (415) 541-9366  
E-Mail: jberland@hansonbridgett.com

 

-40-

 

 

If to Lender: General Electric Capital Corporation   1901 Main Street, 7th Floor
  Irvine, California  92614   Attention: Asset Manager (Cornerstone/Western
Ave.)   Facsimile: (949) 477-0903   E-Mail: kurt.stuart@ge.com       with a copy
to:       General Electric Capital Corporation   c/o GE Capital Real Estate -
Legal   500 West Monroe Street, 15th Floor   Chicago, Illinois 60661  
Attention: Legal Counsel (Cornerstone/Western Ave.)   Facsimile: (312) 463-2252
  E-Mail: pamela.kain@ge.com       with a copy to:       Sheppard, Mullin,
Richter & Hampton LLP   650 Town Center Drive, 4th Floor   Costa Mesa,
California 92626   Attention: Steven Cardoza, Esq.   Facsimile: (714) 424-8234  
E-Mail: scardoza@sheppardmullin.com

 

Any notice so addressed and sent by United States mail or overnight courier
shall be deemed to be given on the earliest of (1) when actually delivered,
(2) on the first Business Day after deposit with an overnight air courier
service, or (3) on the third Business Day after deposit in the United States
mail, postage prepaid, in each case to the address of the intended addressee
(except as otherwise provided in the Mortgage). Any notice so delivered in
person shall be deemed to be given when receipted for by, or actually received
by Lender or Borrower, as the case may be. If given by facsimile, a notice shall
be deemed given and received when the facsimile is transmitted to the party's
facsimile number specified above and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, and an identical
notice is also sent simultaneously by mail, overnight courier, or personal
delivery as otherwise provided in this Section 12.1. If given by electronic
mail, a notice shall be deemed given and received when the electronic mail is
transmitted to the recipient's electronic mail address specified above and
electronic confirmation of receipt (either by reply from the recipient or by
automated response to a request for delivery receipt) is received by the sending
party during normal business hours or on the next Business Day if not confirmed
during normal business hours, and an identical notice is also sent
simultaneously by mail, overnight courier or personal delivery as otherwise
provided in this Section 12.1. Except for facsimile and electronic mail notices
sent as expressly described above, no notice hereunder shall be effective if
sent or delivered by electronic means. Either party may designate a change of
address by written notice to the other by giving at least ten (10) days prior
written notice of such change of address.

 

-41-

 

 

Section 12.2        Amendments, Waivers, References.

 

(1)         This Agreement and any other Loan Document may be amended, modified
or supplemented only by a written instrument signed by Borrower and Lender. No
waiver of any provision of the Loan Documents shall be effective unless in
writing and signed by the party against whom enforcement is sought.

 

(2)         This Agreement and the other Loan Documents shall not be executed,
entered into, altered, amended, or modified by electronic means. Without
limiting the generality of the foregoing, Borrower and Lender hereby agree that
no exchange of electronic correspondence between the parties shall operate to
amend, modify or waive any term or provision of any Loan Document.

 

(3)         Any reference to a Loan Document, whether in this Agreement or in
any other Loan Document, shall be deemed to be a reference to such Loan Document
as it may hereafter from time to time be amended, modified, supplemented and
restated in accordance with the terms hereof.

 

Section 12.3        Limitation on Interest. It is the intention of the parties
hereto to conform strictly to applicable usury laws. Accordingly, all agreements
between Borrower and Lender with respect to the Loan are hereby expressly
limited so that in no event, whether by reason of acceleration of maturity or
otherwise, shall the amount paid or agreed to be paid to Lender or charged by
Lender for the use, forbearance or detention of the money to be lent hereunder
or otherwise, exceed the maximum amount allowed by law. If the Loan would be
usurious under applicable law, then, notwithstanding anything to the contrary in
the Loan Documents: (1) the aggregate of all consideration which constitutes
interest under applicable law that is contracted for, taken, reserved, charged
or received under the Loan Documents shall under no circumstances exceed the
maximum amount of interest allowed by applicable law, and any excess shall be
credited on the Note by the holder thereof (or, if the Note has been paid in
full, refunded to Borrower); and (2) if maturity is accelerated by reason of an
election by Lender, or in the event of any prepayment, then any consideration
which constitutes interest may never include more than the maximum amount
allowed by applicable law. In such case, excess interest, if any, provided for
in the Loan Documents or otherwise, to the extent permitted by applicable law,
shall be amortized, prorated, allocated and spread from the date of advance
until payment in full so that the actual rate of interest is uniform through the
term hereof. If such amortization, proration, allocation and spreading is not
permitted under applicable law, then such excess interest shall be canceled
automatically as of the date of such acceleration or prepayment and, if
theretofore paid, shall be credited on the Note (or, if the Note has been paid
in full, refunded to Borrower). The terms and provisions of this Section 12.3
shall control and supersede every other provision of the Loan Documents. If at
any time the laws of the United States of America permit Lender to contract for,
take, reserve, charge or receive a higher rate of interest than is allowed by
applicable state law (whether such federal laws directly so provide or refer to
the law of any state), then such federal laws shall to such extent govern as to
the rate of interest which Lender may contract for, take, reserve, charge or
receive under the Loan Documents.

 

-42-

 

 

Section 12.4         Invalid Provisions. If any provision of any Loan Document
is held to be illegal, invalid or unenforceable, such provision shall be fully
severable; the Loan Documents shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof;
the remaining provisions thereof shall remain in full effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom; and in lieu of such illegal, invalid or unenforceable provision there
shall be added automatically as a part of such Loan Document a provision as
similar in terms to such illegal, invalid or unenforceable provision as may be
possible to be legal, valid and enforceable.

 

Section 12.5         Reimbursement of Expenses. Borrower shall pay or reimburse
Lender on demand for (1) all costs and expenses incurred by Lender in connection
with the negotiation, documentation, closing, disbursement and administration of
the Loan, including fees and expenses of Lender's attorneys and Lender's
environmental, engineering, accounting and other consultants; fees, charges and
taxes for the recording or filing of Loan Documents; financial investigation,
audit and inspection fees and costs; settlement of condemnation and casualty
awards; title search costs, premiums for title insurance and endorsements
thereto; and fees and costs for UCC and litigation searches and background
checks; and (2) all amounts expended, advanced or incurred by Lender to collect
the Note, or to enforce the rights of Lender under this Agreement or any other
Loan Document, to defend or assert the rights, claims and actions of Lender
under the Loan Documents or with respect to the Collateral (by litigation or
other proceedings) or to defend any claims asserted against Lender by Borrower
or any Borrower Party with respect to the Loan, the Loan Documents, the
Collateral or the transactions contemplated hereby, which amounts will include
all court costs, attorneys' fees and expenses, fees of auditors and accountants,
and investigation expenses as may be incurred by Lender in connection with any
such matters (whether or not litigation is instituted), together with interest
at the Default Rate on each such amount from the date of disbursement until the
date of reimbursement to Lender, all of which shall constitute part of the Loan
and shall be secured by the Loan Documents.

 

Section 12.6         Approvals; Third Parties; Conditions. All rights retained
or exercised by Lender to review or approve leases, contracts, plans, studies
and other matters, including Borrower's and any other Person's compliance with
the provisions of Article 9 and compliance with laws applicable to Borrower, the
Project or any other Person, are solely to facilitate Lender's credit
underwriting, and shall not be deemed or construed as a determination that
Lender has passed on the adequacy thereof for any other purpose and may not be
relied upon by Borrower or any other Person. This Agreement is for the sole and
exclusive use of Lender and Borrower and may not be enforced, nor relied upon,
by any Person other than Lender and Borrower. All conditions of the obligations
of Lender hereunder, including the obligation to make advances, are imposed
solely and exclusively for the benefit of Lender, its successors and assigns,
and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that Lender will refuse to make advances in
the absence of strict compliance with any or all of such conditions, and no
other Person shall, under any circumstances, be deemed to be a beneficiary of
such conditions, any and all of which may be freely waived in whole or in part
by Lender at any time in Lender's sole discretion.

 

-43-

 

 

Section 12.7        Lender Not in Control; No Partnership.

 

(1)         None of the covenants or other provisions contained in this
Agreement shall, or shall be deemed to, give Lender the right or power to
exercise control over the affairs or management of Borrower. The power of Lender
is limited to the right to exercise the rights and remedies under the Loan
Documents.

 

(2)         Borrower and Lender agree that the relationship between Borrower and
Lender is, and at all times shall remain, solely that of debtor and creditor. No
covenant or provision of the Loan Documents is intended, nor shall be deemed or
construed, to create, and Lender and Borrower disclaim any intention to create,
a partnership, joint venture, agency or common interest in profits or income
between Lender and Borrower, or to create an equity in the Project in Lender, or
any sharing of liabilities, losses, costs or expenses. Lender neither undertakes
nor assumes any responsibility or duty to Borrower, to any direct or indirect
constituent partners, members, stockholders or investors in Borrower (each, a
"Borrower Investor") or to any other Person with respect to the Collateral or
the Loan, except as expressly provided in the Loan Documents. Notwithstanding
any other provision of the Loan Documents: (a) Lender is not, nor shall be
construed as, a partner, joint venturer, alter ego, manager, controlling person
or other business associate or participant of any kind in Borrower or any
Borrower Investor or Borrower Party, and Lender does not intend to ever assume
such status; (b) Lender shall in no event be liable for any debts, expenses or
losses incurred or sustained by Borrower or any Borrower Investor or Borrower
Party; and (c) Lender shall not be deemed responsible for or a participant in
any acts, omissions or decisions of Borrower or any Borrower Investor or
Borrower Party.

 

(3)         Borrower and Lender acknowledge that Lender or one or more of its
Affiliates may now or hereafter be an indirect investor in Borrower or
Affiliates of Borrower (each, a "Lender Investment"). No such present or future
Lender Investment shall terminate, qualify, impair or otherwise affect in any
manner the obligations, agreements and understandings of Borrower and Lender set
forth in Section 12.7(1) and Section 12.7(2). Without limiting the foregoing,
Borrower represents and warrants that (a) Borrower was not required, compelled
or influenced to enter into this Agreement or otherwise obtain the Loan by any
existing Lender Investment or the prospect of any future Lender Investment, and
(b) any return or payment made on, or loss incurred as the result of, any Lender
Investment shall not be taken into account with respect to the obligations of
Borrower under this Agreement or with respect to the Loan, and with respect to
both (a) and (b) above, Borrower covenants and agrees that it shall forever be
estopped from asserting to the contrary. Borrower hereby WAIVES AND RELEASES any
offsets, defenses, claims (including claims of equitable subordination in any
bankruptcy proceeding involving Borrower or its assets) or counterclaims to the
payment of the Loan, to the enforcement of Borrower's other obligations under
the Loan Documents, to the priority of the Liens of the Loan Documents or to
Lender's exercise of remedies against the Collateral to the extent such offsets,
defenses, claims or counterclaims are based on the existence of, or the prospect
of, any Lender Investments (collectively, "Lender Investment Claims"). Borrower
shall indemnify, defend and hold Lender harmless from and against any and all
losses, liabilities, claims, damages, expenses, obligations, penalties, actions,
judgments, suits, costs and disbursements (including the reasonable fees and
actual expenses of their counsel) of any kind or nature whatsoever, as a result
of the assertion of any Lender Investment Claims by Borrower, any Borrower Party
or any other Affiliate of Borrower.

 

-44-

 

 

Section 12.8        Time of the Essence. Time is of the essence with respect to
this Agreement.

 

Section 12.9        Successors and Assigns; Secondary Market Transactions.

 

(1)         This Agreement shall be binding upon and inure to the benefit of
Lender and Borrower and their respective successors and permitted assigns,
provided that neither Borrower nor any other Borrower Party shall, without the
prior written consent of Lender, assign any rights, duties or obligations
hereunder.

 

(2)         Borrower acknowledges that Lender and its successors and assigns may
without notice to or consent from Borrower (a) sell this Agreement, the
Mortgage, the Note, the other Loan Documents, and any and all servicing rights
thereto, or any portions thereof, to one or more investors, (b) participate
and/or syndicate the Loan to one or more investors, (c) deposit this Agreement,
the Note and the other Loan Documents, or any portions thereof, with a trust,
which trust may sell certificates to investors evidencing an ownership interest
in the trust assets, or (d) otherwise sell, transfer or assign the Loan or
interests therein in one or more transactions to investors (the transactions
referred to in clauses (a) through (d) are hereinafter each referred to as a
"Secondary Market Transaction"). Borrower shall reasonably cooperate with Lender
in effecting any such Secondary Market Transaction and shall reasonably
cooperate and use all reasonable efforts to satisfy the market standards to
which Lender customarily adheres or which may be reasonably required by any
participant, investor, purchaser or any rating agency involved in any Secondary
Market Transaction (including delivery of opinions of counsel in form and
substance similar to the opinions of counsel delivered to Lender on the Closing
Date). Borrower shall provide such information and documents relating to
Borrower, the Guarantors and the Project as Lender may reasonably request in
connection with such Secondary Market Transaction. In addition, Borrower shall
make available to Lender all information concerning the Project, its business
and operations that Lender may reasonably request. Lender shall be permitted to
share all information with the participants, investors, purchasers, investment
banking firms, rating agencies, accounting firms, law firms and third-party
advisory firms involved with the Loan and Loan Documents or the applicable
Secondary Market Transaction (collectively, "Interested Parties"). Lender and
all of the Interested Parties shall be entitled to rely on the information
supplied by or on behalf of Borrower. Borrower and each Borrower Party agrees
that Lender shall have no liability whatsoever as a result of delivering any
such information to any Interested Party, and Borrower and the other Borrower
Parties, on behalf of themselves and their successors and assigns, hereby
release and discharge Lender from any and all liabilities, claims, damages, or
causes of action arising out of, connected with or incidental to the delivery of
any such information to any Interested Party. Borrower also agrees to execute
any amendment of or supplement to this Agreement and the other Loan Documents as
Lender may reasonably request in connection with any Secondary Market
Transaction, provided that such amendment or supplement does not change the
economic terms of the Loan, or increase, in any material respect, Borrower's or
any Borrower Party's duties, responsibilities or liabilities under the Loan
Documents, or reduce, in any material respect, the rights of Borrower or any
Borrower Party under the Loan Documents.

 

-45-

 

 

(3)        Lender shall have the right, at any time (whether prior to, in
connection with, or after any Secondary Market Transaction), with respect to all
or any portion of the Loan, to modify, split and/or sever all or any portion of
the Loan; provided, however, in each such instance the outstanding principal
balance of the Notes evidencing the Loan (or components of such Notes)
immediately after the effective date of such modification, split or severance
equals the outstanding principal balance of the Loan immediately prior to such
modification, split or severance, and if such Notes have different stated
interest rates, the weighted average of the interest rates for all such Notes
(or components of such Notes) immediately after the effective date of such
modification, split or severance (and at all times thereafter) equals the
weighted average of the interest rates of the Notes immediately prior to such
modification, split or severance. Without limiting the foregoing, Lender may
(a) cause the Note and the Mortgage (and the other collateral documents now or
hereafter executed to secure, or to perfect a security interest granted to
secure, any or all of the Loan) to be split into a first and second priority
mortgage loan, (b) create one or more senior and subordinate notes and, in
connection therewith, allocate some or all rights and benefits under Mortgage
(and under such other collateral documents) to the holders of either such senior
or subordinate notes, (c) create multiple components of the Note (and allocate
or reallocate the principal balance of the Loan among such components) or
(d) otherwise sever membership interests (directly or indirectly) in Borrower
(i.e., a senior loan/mezzanine loan structure), in each such case, in whatever
proportion and whatever priority Lender determines. Borrower (and Borrower's
constituent members, if applicable) shall promptly execute such documentation as
Lender may reasonably request to evidence and/or effectuate any such
modification or severance.

 

Section 12.10      Renewal, Extension or Rearrangement. Subject to Section 12.9,
all provisions of the Loan Documents shall apply with equal effect to each and
all promissory notes and amendments thereof hereinafter executed which in whole
or in part represent a renewal, extension, increase or rearrangement of the
Loan.

 

Section 12.11       Waivers.  No course of dealing on the part of Lender, its
officers, employees, consultants or agents, nor any failure or delay by Lender
with respect to exercising any right, power or privilege of Lender under any of
the Loan Documents, shall operate as a waiver thereof.

 

-46-

 

 

Section 12.12         Cumulative Rights. Rights and remedies of Lender under the
Loan Documents shall be cumulative, and the exercise or partial exercise of any
such right or remedy shall not preclude the exercise of any other right or
remedy.

 

Section 12.13         Singular and Plural. Words used in this Agreement and the
other Loan Documents in the singular, where the context so permits, shall be
deemed to include the plural and vice versa. The definitions of words in the
singular in this Agreement and the other Loan Documents shall apply to such
words when used in the plural where the context so permits and vice versa.

 

Section 12.14         Phrases. When used in this Agreement and the other Loan
Documents, the phrase "including" shall mean "including, but not limited to,"
the phrase "satisfactory to Lender" shall mean "in form and substance
satisfactory to Lender in all respects," the phrase "with Lender's consent" or
"with Lender's approval" shall mean such consent or approval at Lender's sole
discretion, and the phrase "acceptable to Lender" shall mean "acceptable to
Lender at Lender's sole discretion."

 

Section 12.15         Exhibits and Schedules. The exhibits and schedules
attached to this Agreement are incorporated herein and shall be considered a
part of this Agreement for the purposes stated herein.

 

Section 12.16         Titles of Articles, Sections and Subsections. All titles
or headings to articles, sections, subsections or other divisions of this
Agreement and the other Loan Documents or the exhibits hereto and thereto are
only for the convenience of the parties and shall not be construed to have any
effect or meaning with respect to the other content of such articles, sections,
subsections or other divisions, such other content being controlling as to the
agreement between the parties hereto.

 

Section 12.17         Promotional Material. Borrower authorizes Lender to issue
press releases, advertisements and other promotional materials in connection
with Lender's own promotional and marketing activities, and describing the Loan
in general terms or in detail and Lender's participation in the Loan, provided
that all references to Borrower contained in any such press releases,
advertisements or promotional materials shall be approved in writing by Borrower
in advance of issuance. All references to Lender contained in any press release,
advertisement or promotional material issued by Borrower shall be approved in
writing by Lender in advance of issuance.

 

Section 12.18         Survival. All of the representations, warranties,
covenants, and indemnities of Borrower hereunder, and under the indemnification
provisions of the other Loan Documents, shall survive the repayment in full of
the Loan and the release of the Liens evidencing or securing the Loan, and shall
survive the transfer (by sale, foreclosure, conveyance in lieu of foreclosure or
otherwise) of any or all right, title and interest in and to the Project to any
party, whether or not an Affiliate of Borrower.

 

-47-

 

 

Section 12.19         WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY
LAW, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT (WHETHER VERBAL OR
WRITTEN) OR ACTION OF EITHER PARTY OR ANY EXERCISE BY ANY PARTY OF THEIR
RESPECTIVE RIGHTS UNDER THE LOAN DOCUMENTS OR IN ANY WAY RELATING TO THE LOAN OR
THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL
THIS AGREEMENT, AND ANY CLAIM OR DEFENSE ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR LENDER TO ENTER THIS AGREEMENT.

 

Section 12.20         Punitive or Consequential Damages; Waiver. Neither Lender
nor Borrower shall be responsible or liable to the other or to any other Person
for any punitive, exemplary or consequential damages which may be alleged as a
result of the Loan or the transaction contemplated hereby, including any breach
or other default by any party hereto. Borrower represents and warrants to Lender
that as of the Closing Date neither Borrower nor any Borrower Party has any
claims against Lender in connection with the Loan.

 

Section 12.21         Governing Law. Except as expressly set forth in the
definition of "UCC" in the Mortgage, the validity, construction, enforcement,
interpretation and performance of the Loan Documents, and any claim, controversy
or dispute arising under or related to any of the Loan Documents, the
transactions contemplated thereby or the rights, duties and relationship of the
parties thereto, shall be governed by the laws of the State of California,
without regard to the principles thereof regarding conflict of laws, and any
applicable laws of the United States of America.

 

Section 12.22         Entire Agreement. This Agreement and the other Loan
Documents embody the entire agreement and understanding between Lender and
Borrower and supersede all prior agreements and understandings between such
parties relating to the subject matter hereof and thereof, including any
commitment letter (if any) issued by Lender with respect to the Loan and any
confidentiality agreements previously executed by the parties with respect to
the Loan. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous, or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties. If any conflict or
inconsistency exists between this Agreement and any of the other Loan Documents,
the terms of this Agreement shall control.

 

Section 12.23         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which shall
constitute one document.

 

Section 12.24         Brokers. Borrower hereby represents to Lender that
Borrower has not dealt with any broker, underwriters, placement agent, or finder
in connection with the transactions contemplated by this Agreement and the other
Loan Documents, other than Johnson Capital (the "Broker"). Borrower hereby
agrees to pay all fees and commissions due and payable to Broker and to
indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person (including Broker) that such Person acted on behalf
of Borrower in connection with the transactions contemplated herein.

 

-48-

 

 







 

Section 12.25         Claims Against Lender. Lender shall not be in default
under this Agreement, or under any other Loan Documents, unless a written notice
specifically setting forth the default claimed by Borrower shall have been given
to Lender within three (3) months after Borrower first had knowledge of the
occurrence of the event which Borrower alleges gave rise to such claimed default
and Lender does not remedy or cure the default, if any default actually exists,
promptly thereafter. Borrower waives any claim, set-off or defense against
Lender arising by reason of any alleged default by Lender as to which Borrower
does not give such notice timely as required by this Section 12.25. Borrower
acknowledges that such waiver is or may be essential to Lender's ability to
enforce its remedies without delay and that such waiver therefore constitutes a
substantial part of the bargain between Lender and Borrower with regard to the
Loan. No Borrower Party or tenant of the Project is intended to have any rights
as a third-party beneficiary of the provisions of this Section 12.25.

 

ARTICLE 13

 

LIMITATIONS ON LIABILITY

 

Section 13.1         Limitation on Liability.

 

(1)          Except as provided below in this Section 13.1, Borrower shall not
be personally liable for amounts due under the Loan Documents.

 

(2)          Borrower shall be personally liable to Lender for any deficiency,
loss or damage suffered by Lender because of: (a) Borrower's commission of a
criminal act; (b) the failure by Borrower or any Borrower Party to apply any
funds derived from the Project, including Operating Revenues, security deposits,
insurance proceeds and condemnation awards, as required by the Loan Documents;
(c) the fraud or misrepresentation by Borrower or any Borrower Party made in or
in connection with the Loan Documents or the Loan; (d) Borrower's collection of
rents more than one month in advance or entering into, modifying or canceling
leases (excluding the exercise by any tenant of a unilateral cancellation right
expressly set forth a lease approved by Lender), or receipt of monies by
Borrower or any Borrower Party in connection with the modification or
cancellation of any leases, in violation of this Agreement or any of the other
Loan Documents; (e) Borrower's interference with Lender's exercise of rights
under the Assignment of Rents and Leases; (f) Borrower's failure to turn over to
Lender all tenant security deposits upon Lender's demand following an Event of
Default; (g) Borrower's failure to timely renew any letter of credit issued in
connection with the Loan (for the avoidance of doubt, the parties acknowledge
that, as of the Closing Date, no letters of credit are required in connection
with the Loan); (h) Borrower's failure to maintain insurance as required by this
Agreement or to pay any taxes or assessments affecting the Project; (i) damage
or destruction to the Project caused by the negligent or intentional acts or
omissions of Borrower, its agents, employees, or contractors (excluding any
negligent acts or omissions that are fully covered by Borrower's insurance);
(j) Borrower's failure to perform its obligations with respect to environmental
matters under Article 5; (k) Borrower's failure to pay for any loss, liability
or expense incurred by Lender arising out of any Lender Investment Claim or any
other claim or allegation made by Borrower, its successors or assigns, or any
creditor of Borrower, that this Agreement or the transactions contemplated by
the Loan Documents establish a joint venture, partnership or other similar
arrangement between Borrower and Lender; or (l) any brokerage commission or
finder's fees claimed in connection with the transactions contemplated by the
Loan Documents. Borrower also shall be personally liable to Lender for any and
all attorneys' fees and expenses and court costs incurred by Lender in enforcing
this Section 13.1(2) or otherwise incurred by Lender in connection with any of
the foregoing matters, regardless of whether such matters are legal or equitable
in nature or arise under tort or contract law.

 

-49-

 

 

(3)         Notwithstanding anything to the contrary contained in the Loan
Documents, the limitation on Borrower's liability contained in Section 13.1(1)
SHALL BECOME NULL AND VOID and shall be of no further force and effect if:

 

(a)       any Transfer in violation of the Loan Documents occurs;

 

(b)       Borrower files a petition under the United States Bankruptcy Code or
similar state insolvency laws; or

 

(c)       Borrower becomes the subject of an involuntary proceeding under the
United States Bankruptcy Code or similar state insolvency laws, and either (i)
Borrower or any Affiliate of Borrower conspired or cooperated with, or
solicited, one or more creditors of Borrower to commence such involuntary
proceeding, or (ii) the claims of one or more of the creditors of Borrower that
commenced such involuntary proceeding arise from Debts incurred by Borrower in
violation of this Agreement, or (iii) Borrower fails to use commercially
reasonable efforts to obtain a dismissal of such involuntary proceeding.

 

(4)         The limitation on Borrower's personal liability in Section 13.1(1)
shall not modify, diminish or discharge the personal liability of any Guarantor.

 

(5)         Nothing in this Section 13.1 shall be deemed to be a waiver of any
right which Lender may have under Sections 506(a), 506(b), 1111(b) or any other
provision of the United States Bankruptcy Code, as such sections may be amended,
or corresponding or superseding sections of the Bankruptcy Amendments and
Federal Judgeship Act of 1984, to file a claim for the full amount due to Lender
under the Loan Documents or to require that all Collateral shall continue to
secure the amounts due under the Loan Documents.

 



-50-

 

 

Section 13.2         Limitation on Liability of Lender's Officers, Employees,
Etc.  Any obligation or liability whatsoever of Lender which may arise at any
time under this Agreement or any other Loan Document shall be satisfied, if at
all, out of Lender's assets only. No such obligation or liability shall be
personally binding upon, nor shall resort for the enforcement thereof be had to,
the property of any of Lender's shareholders, directors, officers, employees or
agents, regardless of whether such obligation or liability is in the nature of
contract, tort or otherwise.

 

[Remainder of page intentionally left blank.]

 



-51-

 

  

EXECUTED as of the date first written above.

 

  LENDER:       GENERAL ELECTRIC CAPITAL
CORPORATION, a Delaware corporation       By: /s/ David R. Martindale     Name:
David R. Martindale     Title: Managing Director       BORROWER:       COP –
WESTERN AVE., LLC, a California limited liability company       By: Cornerstone
Operating Partnership, L.P., a Delaware limited partnership, its Sole Member    
    By: Cornerstone Core Properties REIT, Inc., a Maryland corporation, its
General Partner               By: /s/ Kent Eikanas         Name: Kent Eikanas  
      Title: President and Chief
Operating Officer



 



S-1

 

 

EXHIBIT A

 

LEGAL DESCRIPTION OF PROJECT

 

That certain real property located in the City of Torrance, County of Los
Angeles, State of California, and is described as follows:

 

PARCEL A:

 

THOSE PORTIONS OF LOTS 18, 19 AND 20 OF TRACT NO. 52172-02, IN THE CITY OF LOS
ANGELES, COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP RECORDED IN BOOK
1238 PAGES 17 TO 22, INCLUSIVE, OF MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF
SAID COUNTY, AS DESCRIBED AS PARCEL 3 IN EXHIBIT "A" OF THAT CERTAIN CERTIFICATE
OF COMPLIANCE FOR LOT LINE ADJUSTMENT 99-2594, RECORDED DECEMBER 8, 2000 AS
INSTRUMENT NO. 00-1917705, OFFICIAL RECORDS AND BEING MORE PARTICULARLY
DESCRIBED AS A WHOLE AS FOLLOWS:

 

COMMENCING AT THE NORTHEAST CORNER OF SAID LOT 18; THENCE ALONG THE NORTHERLY
LINE OF SAID LOT 18, SOUTH 86° 30’ 05" WEST 0.67 FEET TO THE TRUE POINT OF
BEGINNING; THENCE LEAVING SAID NORTHERLY LINE OF LOT 18, "SOUTH" 798.54 FEET TO
THE SOUTHERLY LINE OF SAID LOT 20; THENCE ALONG THE SOUTHERLY LINE OF SAID LOT
20, SOUTH 89° 59’ 31" WEST 346.30 FEET TO THE SOUTHWEST CORNER OF SAID LOT 20;
THENCE ALONG THE WESTERLY LINE OF SAID LOTS 18, 19, AND 20, NORTH 00° 23’ 15"
WEST 690.86 FEET; THENCE NORTH 89° 36’ 45" EAST 1.89 FEET TO A POINT OF A NON
TANGENT CURVE CONCAVE SOUTHEASTERLY, HAVING A RADIUS OF 90.00 FEET, A RADIAL
LINE TO SAID POINT BEARS SOUTH 88° 54’ 26" WEST; THENCE NORTHEASTERLY ALONG SAID
CURVE, THROUGH A CENTRAL ANGLE OF 87° 35’ 39", AN ARC LENGTH OF 137.59 FEET;
THENCE ALONG THE NORTHERLY LINE OF SAID LOT 18, NORTH 86° 30’ 05" EAST 265.09
FEET TO THE TRUE POINT OF BEGINNING.

 

PARCEL B:

 

EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS, DRAINAGE, FIRE
HYDRANTS, UNDERGROUND UTILITIES, AND REFUSE ENCLOSURE AS CREATED BY THAT CERTAIN
DECLARATION AND GRANT OF EASEMENTS AND RECIPROCAL EASEMENT AGREEMENT, RECORDED
SEPTEMBER 21, 2000 AS INSTRUMENT NO. 00-1482684, OVER PORTIONS OF CERTAIN
PARCELS OF LAND DESCRIBED AS PARCELS 1 AND 2 IN EXHIBIT "A" OF THAT CERTAIN
CERTIFICATE OF COMPLIANCE FOR LOT LINE ADJUSTMENT 99-2594, RECORDED DECEMBER 8,
2000 AS INSTRUMENT NO. 00-1917705, AS MORE PARTICULARLY DESCRIBED IN SAID
DECLARATION, UPON THE TERMS, COVENANTS AND PROVISIONS THEREIN CONTAINED, AS
AMENDED BY A DOCUMENT ENTITLED "FIRST AMENDMENT TO DECLARATION GRANT OF
EASEMENTS AND RECIPROCAL EASEMENT AGREEMENT", RECORDED DECEMBER 19, 2000 AS
INSTRUMENT NO. 00-1975273.

 

EXHIBIT A – Page 1

 

 

PARCEL C:

 

THOSE CERTAIN EASEMENT RIGHTS AS CREATED BY THAT CERTAIN DOCUMENT ENTITLED
"DECLARATION OF COVENANTS, CONDITIONS AND RESTRICTIONS FOR HARBOR GATEWAY
CENTER, INDUSTRIAL TRACT PARCEL", RECORDED AUGUST 6, 1999 AS INSTRUMENT NO.
99-1483487, AS AMENDED BY DOCUMENTS RECORDED DECEMBER 10, 1999 AS INSTRUMENT
NOS. 99-2285253, 99-2285254, AND 99-2285255, AFFECTING THE COMMON AREA, AS
DEFINED THEREIN. SUBJECT TO THE TERMS, COVENANTS AND PROVISIONS CONTAINED
THEREIN.

 



EXHIBIT A – Page 2

 

 

EXHIBIT B

 

BUDGET

 



Sources GECC Loan      - Initial Advance  $8,900,000  - Subsequent Advances 
$720,000         Borrower's Funds  $10,408,200         Total Sources: 
$20,028,200        



Uses        Equity Reimbursement for Acquisition  $19,050,000         Interest
Reserve  $120,000         Fujitsu Tenant Improvements  $600,000        
Origination Fee  $96,200         Closing Costs  $162,000         Total Uses: 
$20,028,200 

 

EXHIBIT B

 

 

SCHEDULE 2.1

 

ADVANCE CONDITIONS

 

Part A - Conditions to Initial Advance

Part B - General Conditions

Part C - Improvements Advances

 

PART A. CONDITIONS TO INITIAL ADVANCE

 

The initial advance of the Loan shall be subject to the terms of any commitment
letter (if any) issued by Lender with respect to the Loan, and Lender's receipt,
review, approval and/or confirmation of the following, at Borrower's cost and
expense, each in form and content satisfactory to Lender in its sole discretion:

 

1.          The Underwritten NOI of the Project generates a Cash on Cash Return
of at least 6.5% and a Debt Service Coverage of at least 1.37:1.0.

 

2.          The LTV Ratio does not exceed 75%.

 

3.          Borrower's cash equity in the Project is at least $10,000,000.

 

4.          The Loan Documents, executed by Borrower and, as applicable, each
Borrower Party and each other party thereto.

 

5.          The Origination Fee of $96,200.00 in cash.

 

6.          An ALTA (or equivalent) mortgagee policy of title insurance in the
maximum amount of the Loan, with reinsurance and endorsements as Lender may
require, containing no exceptions to title (printed or otherwise) which are
unacceptable to Lender, and insuring that the Mortgage is a first-priority Lien
on the Project and related collateral.

 

7.          All documents evidencing the formation, organization, valid
existence, good standing, and due authorization of and for Borrower and each
Borrower Party and the authorization for the execution, delivery, and
performance of the Loan Documents by Borrower and each Borrower Party.

 

8.          Legal opinions issued by counsel for Borrower and each Borrower
Party, opining as to the due organization, valid existence and good standing of
Borrower and each Borrower Party, and the due authorization, execution,
delivery, enforceability and validity of the Loan Documents with respect to,
Borrower and each Borrower Party; that the Loan, as reflected in the Loan
Documents, is not usurious; to the extent that Lender is not otherwise
satisfied, that the Project and its use is in full compliance with all legal
requirements; and as to such other matters as Lender and Lender's counsel
reasonably may specify.

 

Schedule 2.1 - Page 1

 

 

 

9.          Current UCC searches for Borrower and the immediately preceding
owner of the Project.

 

10.         Evidence of insurance as required by this Agreement, and conforming
in all respects to the requirements of Lender.

 

11.         A current ALTA/ACSM land title survey of the Project, dated or
updated to a date not earlier than thirty (30) days prior to the date hereof,
certified to Lender and the issuer of Lender's title insurance, prepared by a
licensed surveyor acceptable to Lender and such title insurer, and conforming to
Lender's current standard survey requirements.

 

12.         A current engineering report or architect's certificate with respect
to the Project, covering, among other matters, inspection of heating and cooling
systems, roof and structural details, and showing no failure of compliance with
building plans and specifications, applicable legal requirements (including
requirements of the Americans with Disabilities Act) and fire, safety and health
standards. Such report shall also include an assessment of the Project's
tolerance for earthquake and seismic activity.

 

13.         A current Site Assessment.

 

14.         A current rent roll of the Project, which Borrower or the current
owner of the Project shall represent and warrant is true and correct. Such rent
roll shall include the following information: (a) tenant names; (b) unit/suite
numbers; (c) area of each demised premises and total area of the Project (stated
in net rentable square feet); (d) rental rate (including escalations) (stated in
gross amount and in amount per net rentable square foot per year); (e) lease
term (commencement, expiration and renewal options); (f) expense pass-throughs;
(g) cancellation/termination provisions; (h) security deposit; and (i) material
operating covenants and co-tenancy clauses. In addition, Borrower shall provide
Lender with a copy of the standard lease form to be used by Borrower in leasing
space in the Project, and, at Lender's request, true and correct copies of all
leases of the Project.

 

15.         A copy of the Management Agreement, certified by Borrower as being
true, correct and complete.

 

16.         Borrower's deposit with Lender of the amount required by Lender to
impound for taxes and assessments and insurance under Article 3 and to fund any
other required escrows or reserves.

 

17.         Evidence that the Project and the operation thereof comply with all
legal requirements, including that all requisite certificates of occupancy,
building permits, and other licenses, certificates, approvals or consents
required of any governmental authority have been issued without variance or
condition and that there is no litigation, action, citation, injunctive
proceedings, or like matter pending or threatened with respect to the validity
of such matters. At Lender's request, Borrower shall furnish Lender with a
zoning endorsement to Lender's title insurance policy, zoning letters from
applicable municipal agencies, and utility letters from applicable service
providers.

 

Schedule 2.1 - Page 2

 

 

 

18.         No change shall have occurred in the financial condition of Borrower
or any Borrower Party or in the Underwritten NOI of the Project, or in the
financial condition of any major or anchor tenant, which would have, in Lender's
sole judgment, a material adverse effect on the Project or on Borrower's or any
Borrower Party's ability to repay the Loan or otherwise perform its obligations
under the Loan Documents.

 

19.         No condemnation or adverse zoning or usage change proceeding shall
have occurred or shall have been threatened against the Project; the Project
shall not have suffered any significant damage by fire or other casualty which
has not been repaired; no law, regulation, ordinance, moratorium, injunctive
proceeding, restriction, litigation, action, citation or similar proceeding or
matter shall have been enacted, adopted, or threatened by any governmental
authority or other third party, which would have, in Lender's judgment, a
material adverse effect on Borrower, any Borrower Party or the Project.

 

20.         All fees and commissions payable to real estate brokers, mortgage
brokers, or any other brokers or agents in connection with the Loan or the
acquisition of the Project have been paid, such evidence to be accompanied by
any waivers or indemnifications deemed necessary by Lender.

 

21.         The Budget showing all sources of funds and total costs relating to
closing of the proposed transaction, all uses of the initial advance, and
amounts allocated for future advances (if any).

 

22.         Payment of Lender's costs and expenses in underwriting, documenting,
and closing the transaction, including fees and expenses of Lender's inspecting
engineers, consultants, and outside counsel.

 

23.         Estoppel certificates and subordination, non-disturbance and
attornment agreements from tenants, as requested by Lender.

 

24.         Such credit checks, background investigations and other information
required by Lender regarding Borrower, each Borrower Party and any other Person
holding a direct or indirect interest in Borrower, including such additional
information as Lender may request regarding compliance by Borrower, and by
direct and indirect interest holders in Borrower, with the provisions of
Article 9.

 

25.         Such other documents or items as Lender or its counsel may require.

 

26.         The representations and warranties contained in this Loan Agreement
and in all other Loan Documents are true and correct.

 

27.         No Potential Default or Event of Default shall have occurred or
exist.

 



Schedule 2.1 - Page 3

 

 

PART B. GENERAL CONDITIONS

 

Each advance of the Loan from the Interest Reserve and Fujitsu Tenant
Improvements line items of the Budget shall be shall be subject to Lender's
receipt, review, approval and/or confirmation of the following, each in form and
content satisfactory to Lender in its sole discretion:

 

1.          There shall exist no Potential Default or Event of Default
(currently and after giving effect to the requested advance).

 

2.          The representations and warranties contained in this Agreement and
in all other Loan Documents are true and correct as of the date of the requested
advance.

 

3.          Such advance shall be secured by the Loan Documents, subject only to
those exceptions to title approved by Lender at the time of Loan closing, as
evidenced by title insurance endorsements satisfactory to Lender.

 

4.          Borrower shall have paid Lender's costs and expenses in connection
with such advance (including title charges, and costs and expenses of Lender's
inspecting engineer and attorneys).

 

5.          No change shall have occurred in the financial condition of Borrower
or any Borrower Party, or in the Underwritten NOI of the Project, or in the
financial condition of any major or anchor tenant, which would have, in Lender's
sole judgment, a material adverse effect on the Loan, the Project, or Borrower's
or any Borrower Party's ability to perform its obligations under the Loan
Documents.

 

6.          Borrower shall have delivered to Lender all information requested by
Lender pursuant to Article 9 and all Interest Holder certifications then
required under Section 8.1.

 

7.          No condemnation or adverse, as determined by Lender, zoning or usage
change proceeding shall have occurred or shall have been threatened against the
Project; the Project shall not have suffered any damage by fire or other
casualty which has not been repaired or is not being restored in accordance with
this Agreement; no law, regulation, ordinance, moratorium, injunctive
proceeding, restriction, litigation, action, citation or similar proceeding or
matter shall have been enacted, adopted, or threatened by any governmental
authority, which would have, in Lender's judgment, a material adverse effect on
the Project or Borrower's or any Borrower Party's ability to perform its
obligations under the Loan Documents.

 

8.          Lender shall have no obligation to make any additional advance for
less than $20,000, except for the final additional advance; provided, however,
that the foregoing minimum advance amount shall not apply to advances from the
Interest Reserve line item of the Budget.

 

9.          Lender shall have no obligation to make advances more often than
once in any one-month period.

 

10.         Lender shall not under any circumstances be obligated to make
(a) any advance from the Interest Reserve line item of the Budget after March 5,
2013 or (b) any advance from the Fujitsu Tenant Improvements line item of the
Budget after June 30, 2013.

 

Schedule 2.1 - Page 4

 

 

 

11.         At the option of Lender (a) each advance request shall be submitted
to Lender at least ten (10) Business Days prior to the date of the requested
advance, and (b) all advances shall be made at the address of Lender set forth
in Section 12.1 or at such other place as Lender may designate unless Lender
exercises its option to make an advance directly to the Person to whom payment
is due.

 

12.         Borrower shall immediately deposit all proceeds of the Loan advanced
by Lender in a separate and exclusive account to be used solely for the purposes
specified in this Agreement and in Borrower's advance request and, upon Lender's
request, shall promptly furnish Lender with evidence thereof.

 

Each request for and acceptance of a Loan advance shall be deemed to constitute,
as of the date of such request or acceptance, a representation and warranty by
Borrower that the statements contained in paragraphs 2 and 3 above are true and
correct.

 

PART C. INTEREST RESERVE ADVANCES

 

Each advance of the Loan from the Interest Reserve line item of the Budget also
shall be subject to Lender's receipt of evidence reasonably satisfactory to
Lender that Operating Revenues are insufficient (after payment of current
Operating Expenses) to pay Debt Service then owing on the Loan. For purposes of
this paragraph, any amounts paid by Borrower into the Capital Replacements
Reserve described in Schedule 2.4(1) shall not be included within Operating
Expenses.

 

PART D. IMPROVEMENTS ADVANCES

 

Each advance of the Loan from the Fujitsu Tenant Improvements line item of the
Budget, and each advance of funds from the Capital Replacements Reserve, shall
be made on the following terms and conditions:

 

1.          Each request for such an advance shall specify the amount requested,
shall be on forms satisfactory to Lender, and shall be accompanied by
appropriate invoices, bills paid affidavits, lien waivers, title updates,
endorsements to the title insurance, and other documents as may be required by
Lender. Such advances may be made, at Lender's election, either: (a) in
reimbursement for expenses paid by Borrower, or (b) for payment of expenses
incurred and invoiced but not yet paid by Borrower, or (c) with respect to
tenant improvements, by funding allowances for tenant improvements (the "Fujitsu
TI's") undertaken to be constructed by Fujitsu Ten Corp. of America ("Fujitsu")
and completed in accordance with its lease with Borrower dated May 1, 2012 (the
"Fujitsu Lease"). Lender, at its option and without further direction from
Borrower, may disburse any advance to the Person to whom payment is due or
through an escrow satisfactory to Lender. Borrower hereby irrevocably directs
and authorizes Lender to so advance the proceeds of the Loan or the Capital
Replacements Reserve, as applicable. All sums so advanced from the Fujitsu
Tenant Improvements line item shall constitute advances of the Loan and shall be
secured by the Loan Documents. Lender may, at Borrower's expense, conduct an
audit, inspection, or review of the Project to confirm the amount of the
requested advance.

 

Schedule 2.1 - Page 5

 

 

 

2.          Borrower shall have submitted and Lender shall have approved (a) for
capital replacements work only, the improvements to be constructed, (b) for
capital replacements work only, the plans and specifications for such
improvements, which plans and specifications may not be changed without Lender's
prior written consent, and (c) if requested by Lender, each contract or
subcontract for an amount in excess of $20,000 for the performance of labor or
the furnishing of materials for such improvements.

 

3.          Borrower shall have submitted and Lender shall have approved the
time schedule for completing the capital replacements work. After Lender's
approval of a detailed budget for such capital replacements work, such budget
may not be changed without Lender's prior written consent. If the estimated cost
of such capital replacements work exceeds the unadvanced portion of the amount
allocated therefor in the approved budget, then Borrower shall provide such
security as Lender may require to assure the Lien-free completion of such work
before the scheduled completion date.

 

4.          If requested by Lender, Borrower shall have delivered to Lender
reasonably satisfactory evidence that Fujitsu has satisfied the conditions under
the Fujitsu Lease for the tenant improvement allowance disbursement that
corresponds to Borrower's requested Loan advance.

 

5.          All Fujitsu TI's constructed prior to the date an advance is
requested shall be completed to the satisfaction of Lender and Lender's engineer
and in accordance with the plans and budget for such work and all legal
requirements. If Lender wishes to conduct an inspection of the Fujitsu premises
at the Project to confirm satisfaction of the foregoing condition, Lender shall
endeavor to coordinate such inspection with any inspection planned by Borrower,
and shall otherwise use commercially reasonable efforts to schedule any such
inspection so as to minimize any disruption in Fujitsu’s tenant improvement work
and allow Borrower to meet its funding obligations under the Fujitsu Lease in a
timely manner (provided Borrower has timely satisfied all of its obligations
under this Agreement with respect to the requested Loan advance).

 

6.          All capital replacements work constructed prior to the date an
advance is requested shall be completed to the satisfaction of Lender and
Lender's engineer and in accordance with the plans and budget for such work, as
approved by Lender, and all legal requirements.

 

7.          Borrower shall not use any portion of any advance for payment of any
other cost except as specifically set forth in a request for advance approved by
Lender in writing.

 

8.          Each advance, except for a final advance, shall be in the amount of
actual costs incurred less ten percent (10%) of such costs as retainage to be
advanced as part of a final advance.

 

9.          No funds will be advanced for materials stored at the Project unless
Borrower furnishes Lender satisfactory evidence that such materials are properly
stored and secured at the Project.

 

Schedule 2.1 - Page 6

 

 

 

10.         Borrower shall have submitted to Lender evidence (including canceled
checks, invoices and receipts) satisfactory to Lender that the proceeds of all
prior advances have been used for the purposes for which such advances were
requested.

 

11.         As a condition to funding the final advance for the Fujitsu TI's:

 

(a)       Fujitsu is in occupancy, has accepted the leased premises and is
paying rent under the Fujitsu Lease, without offset, credit or defense, as
evidenced by a tenant estoppel certificate executed by Fujitsu, addressed to
Lender, in form satisfactory to Lender;

 

(b)       the brokers to whom lease commissions are payable (if any) have
acknowledged payment in full of all commissions due with respect to the lease in
question and have released Lender, Borrower, the Project and the lease from all
commissions due with respect to such lease; and

 

(c)       Borrower shall have furnished Lender with (i) a true and correct copy
of the final and unconditional certificate of occupancy for the space under said
lease, issued without restriction by the appropriate governmental authority
having jurisdiction over the Project; and (ii) final original lien waivers
executed by each contractor, subcontractor and materialmen supplying labor or
materials for the Fujitsu TI's;

 

provided, however, that if any Loan funds remain undisbursed in the Fujitsu
Tenant Improvements line item of the Budget after either (x) the Fujitsu TI's
have been completed in accordance with the Fujitsu Lease and the foregoing
requirements, and all of Borrower's tenant improvement allowance obligations
with respect thereto have been fully satisfied, or (y) the time period during
which Fujitsu is entitled to seek disbursements of the tenant improvement
allowance under the Fujitsu Lease has expired, and Borrower has no further
obligation to fund any such tenant improvements allowance disbursements, then
upon Borrower's request (and satisfaction of the conditions set forth in
Part B), Lender shall advance to Borrower the remaining Loan funds in such line
item.

 



Schedule 2.1 - Page 7

 

 

SCHEDULE 2.3(4)

 

LIBOR BREAKAGE AMOUNT DEFINITION

 

The "Libor Breakage Amount" means the sum on the date of prepayment of each
Libor Monthly Interest Shortfall (as hereinafter defined) for the remaining term
of the then current Interest Period; provided, however, that if the difference
between (1) the Libor Rate in effect for the then current Interest Period (or
the Libor Floor Rate, if greater) and (2) the Libor Replacement Rate (as
hereinafter defined) is one-half of one percent (0.5%) or less, then
notwithstanding anything to the contrary contained in this Schedule 2.3(4), the
Libor Breakage Amount shall be deemed to be zero.

 

The "Libor Monthly Interest Shortfall" will be calculated by Lender for each
monthly payment date through and including the monthly payment date immediately
following the end of the then current Interest Period and means the product of
(1) the prepaid principal balance of the Loan divided by 12, and (2) the
positive result, if any, from (a) the Libor Rate in effect for the then current
Interest Period (or the Libor Floor Rate, if greater), plus a break contract fee
of 20 basis points, minus (b) the Libor Replacement Rate (as hereinafter
defined).

 

The "Libor Replacement Rate" means the rate calculated by linear interpolation
(rounded to one thousandth of one percent (i.e., .001%)) of the rates, as listed
on Reuters Screen LIBOR01 Page as of 11:00 a.m. London Time on the second (2nd)
full Eurodollar Business Day next preceding the prepayment date, of the British
Bankers Association LIBOR Rate (rounded upward to the nearest one sixteenth of
one percent) for U.S. Dollar deposits with designated maturities (one longer and
one shorter) most nearly approximating the number of days remaining in the then
current Interest Period as of the prepayment date. If Reuters (a) publishes more
than one (1) such Libor rate, the average of such rates shall apply, or (b)
ceases to publish such Libor rate, or if in Lender's reasonable judgment the
information contained on such page ceases to accurately reflect the rate offered
by leading banks in the London interbank market as reported by any publicly
available source of similar market data selected by Lender, such Libor rate
shall be determined from such substitute financial reporting service as Lender
in its discretion shall determine. The term "Eurodollar Business Day" shall mean
any Business Day on which banks in the City of London are generally open for
interbank or foreign exchange transactions.

 



Schedule 2.3(4) – Page 1

 

 

SCHEDULE 2.4(1)

 

CAPITAL REPLACEMENTS RESERVE

 

Capital Replacements Reserve. On January 15, 2013, and by the fifteenth (15th)
day of each January thereafter, Borrower shall pay to Lender, for deposit into a
capital improvements reserve established by Lender (the "Capital Replacements
Reserve"), an amount equal to the positive difference between (1) the product
obtained by multiplying $0.10 by the existing number of rentable square feet in
the Project and (2) the sum of all expenditures by Borrower for capital
improvements and replacements to the Project during the preceding calendar year
which were approved in advance by Lender and not paid with disbursements from
the Capital Replacements Reserve (provided that for the calendar year in which
the Closing Date occurs, such amount shall be pro-rated to reflect the portion
of the calendar year during which the Loan is outstanding). The Capital
Replacements Reserve will be held by Lender, without interest, and may be
commingled with Lender's own funds. The Capital Replacements Reserve shall be
advanced by Lender to Borrower for capital improvements and capital repairs to
the Project, as approved by Lender; however, funds in the Capital Replacements
Reserve shall not be available for financing any of the improvements for which
capital improvements advances are contemplated by the Budget. Borrower grants to
Lender a security interest in the Capital Replacements Reserve. While an Event
of Default or a Potential Default exists, Lender shall not be obligated to
advance to Borrower any portion of the Capital Replacements Reserve, and
while an Event of Default exists, Lender shall be entitled, without notice to
Borrower, to apply any funds in the Capital Replacements Reserve to satisfy
Borrower's obligations under the Loan Documents in such order and manner as
Lender shall determine in its sole discretion. Borrower and Lender shall meet
annually on a date selected by Lender to establish monthly, quarterly, and
annual budgets for capital expenditures for the Project for the succeeding
calendar year (the "Capital Expenditures Budget"). The Capital Expenditures
Budget shall be based on the previous year's experience and an assessment of
anticipated future needs, and shall be subject to Lender's approval. The Capital
Replacements Reserve shall be advanced in accordance with the conditions for
improvements advances under Part D of Schedule 2.1.

 



Schedule 2.4(1) – Page 1

 

 

SCHEDULE 4.1

 

ORGANIZATIONAL MATTERS

 

A.           Borrower's Organizational Structure.

 

[ORGANIZATIONAL CHART ATTACHED]

 

B.           Organizational Information: (Borrower and each Borrower Party).

 

Legal Name *  

State of

Incorporation or

Organization

 

Type of

Entity

 

State

Organizational

ID No. **

 

Federal

Tax ID No.

COP – Western Ave., LLC   CA   Ltd. Liability Co.   200633210072   20-5946107
Cornerstone Operating Partnership, L.P.   DE   Ltd. Partnership   3888683  
72-1589471 Cornerstone Core Properties REIT, Inc.   MD   Corporation   D10272573
  73-1721791

* As it appears in official filings in the state of its incorporation or
organization.

**If none issued by applicable state of organization/incorporation, insert "none
issued."

 

C. Location Information.             1. Borrower:       a. Chief Executive
Office:  

1920 Main Street, Suite 400

Irvine, California 92614

Telephone No.: (949) 852-1007

            b. Location of any prior Chief Executive Office (during last
5 years):   N/A             c. Other Office Location:   N/A             d.
Location of Collateral:   At the Project and           2. Borrower Parties
(Chief Executive Office):       a. Cornerstone Operating Partnership, L.P.:  
same as Borrower   b. Cornerstone Core Properties REIT, Inc.:   same as Borrower

 

 

Schedule 4.1 – Page 1

 

 

BORROWER'S ORGANIZATIONAL CHART

 

[chart.jpg] 

 



Schedule 4.1 – Page 2

